

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


DEVELOPMENT AND SUPPLY AGREEMENT


between


LONZA SALES AG


and


MICROMET AG


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
 

--------------------------------------------------------------------------------

 


***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
Execution Copy
[logo.jpg]



Table of Contents


1.
Definitions and Interpretation
3
2.
Provision of the Works and Services
9
3.
Micromet's Obligations
12
4.
Governance
13
5.
Inspections; Person in Plant
14
6.
Delivery, Transportation of Product and Testing
15
7.
Price and Terms of Payment
17
8.
Intellectual Property
17
9.
Warranties and Indemnification
19
10.
Confidentiality
22
11.
Option for [***]
24
12.
Termination of the Agreement, Termination of Certain Works and Services or Slots
24
13.
[***]
27
14.
Technology Transfer and License
27
15.
Force Majeure
27
16.
Governing Law, Jurisdiction and Enforceability
28
17.
Notices
29
18.
Illegality
30
19.
Quality Agreement
30
20.
Miscellaneous
30
     
List of Schedules:
31



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
2

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
Execution Copy
[logo.jpg]



THIS DEVELOPMENT AND SUPPLY AGREEMENT is made the 23rd day of November 2009 (the
"Effective Date")


BETWEEN


1.
LONZA SALES AG, of Muenchensteinerstrasse 38, CH-4002 Basel, Switzerland (herein
after referred to as "Lonza") and



2.
MICROMET AG, of Staffelseestrasse 2, D-81477 Munich, Germany (herein after
referred to as "Micromet").



WHEREAS


A.
Micromet is the proprietor of the single-chain bispecific anti-CD19 antibody
(CD19 BiTE®) known as Blinatumomab or MT103 and controls a manufacturing process
and a cell line for manufacture of MT103; and



B.
Lonza has the expertise in the evaluation and production of monoclonal
antibodies for therapeutic use using different processes and cell lines in
accordance with international regulatory requirements; and



C.
Micromet and Lonza have previously entered into a Services Agreement dated
September 28, 2009 regarding the performance of a [***] to [***] for the
manufacturing of Micromet’s MT103 by Lonza; and



D.
Micromet wishes to contract Lonza for services relating to the development of
the Process (as defined herein) including all documentation, in each case,
suitable to obtain regulatory approval for commercialization of MT103 as a
therapeutic product and the manufacture of MT103 as described in this Agreement,
and



E.
Lonza is prepared to perform such services for Micromet on the terms and
conditions set out herein.



NOW IT IS AGREED AS FOLLOWS:


1.
Definitions and Interpretation



The following terms shall have the following meanings unless the context
requires otherwise:


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
3

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
Execution Copy
[logo.jpg]



"Affiliate"
 
means any company, partnership or other entity which directly or indirectly
Controls, is Controlled by or is under common Control with the relevant Party to
this Agreement. "Control" or "Controlled" means the ownership of more than fifty
per cent (50%) of the issued share capital or the legal power to direct or cause
the direction of the general management and policies of the Party in question;
     
"Agreement"
 
means this Development and Supply Agreement and the Schedules hereto, as amended
or varied from time to time by written agreement of the Parties;
     
"Batch"
 
means the total Product (Drug Substance) obtained from one fermentation and
associated purification using the Process.  Batches which are to be produced in
accordance with cGMP are also referred to as "cGMP Batches";
     
"Batch Release"
 
means a release of any Batch by a Qualified Person for distribution or further
processing confirming that the Batch is in accordance with the relevant
requirements for human use (as defined in Directive 2001/83/EC for medicinal
products for human use);
     
"Cell Line"
 
means the cell line controlled by Micromet and selected by Micromet for the
production of the Product, particulars of which are set out in Schedule 1;
     
"CEO"
 
means chief executive officer;
     
"cGMP"
 
means current good manufacturing practices and general biologics products
standards as promulgated under the European Commission Directives 91/356/EEC, as
amended by Directive 2003/94/EC, and 91/412/EEC respectively; the International
Committee for Harmonisation (ICH) Q7A Guideline on Good Manufacturing Practice
for Active Pharmaceutical Ingredients; the U.S. Federal Food, Drug and Cosmetic
Act found in Title 21 of the U.S. Code of Federal Regulations (CFR), including
but not limited to Parts 210, 211 and Parts 11,  310 et seq., 600 to 610, the
European Commission Guidelines of Good Manufacturing Practices for Medicinal
Products as promulgated under European Directive 2003/94/EC (Eudralex – Volume
4) and the respective Japanese directives and guidelines by the Japanese
authorities, as applicable. Lonza meets EU GMP requirements as defined in
Eudralex - Volume 4 Good Manufacturing Guidelines by the European Commission for
medicinal products for human and veterinary use (EU-GMP Guidelines);
     
"cGMP Product"
 
means Product which is required under Schedule 2 to be manufactured in
accordance with cGMP;



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
4

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
Execution Copy
[logo.jpg]




"COO"
 
means chief operating officer;
     
"Deliver", "Delivered" or "Delivery"
  has the meaning given to it in Clause 6;      
"Deliverables"
 
means the reports, documentation, information, material and Product which Lonza
is to make available to Micromet during the Project. The Deliverables and the
timelines to provide the Deliverables are set forth in the Project Plan in
Schedules 8 A and 8 B hereto;
     
"Engineering Batch"
 
means the first Batch at scale after the pilot Batch in which Lonza will use
commercially reasonable efforts but does not warrant to meet cGMP;
     
"External Laboratories"
 
means any Third Party instructed by Lonza, with Micromet’s consent, to conduct
activities required to complete the Works and Services, including but not
limited to, Third Parties that synthesise DNA or perform tests on the Cell Line,
Product or materials derived therefrom;[***]
     
"Intellectual Property"/"IP"
 
means all intellectual property rights, including (without limitation) patents,
patent applications, divisions, continuations, continuation-in-part
applications, divisionals, substitutions, confirmations, supplementary
protection certificates, reissues, utility models, trademarks, database rights
and copyrights and all inventions, know-how, trade secrets, techniques and
confidential information and other proprietary knowledge and information which
may subsist anywhere in the world, in each case for their full term, and
together with any renewals or extensions;
     
"Lonza"
 
means Lonza Sales AG and its Affiliates Lonza Biologics plc of Slough, England,
Lonza Biologics Inc of Portsmouth, NH, USA, and Lonza Biologics Porriño S.L. of
Pontevedra-Galicia, Spain, and their successors in title and lawful assigns;
     
"Lonza Confidential Information"
 
means and includes Lonza Technology, any trade secrets or other confidential
information relating to Lonza's technology, business affairs or finances of
Lonza, or of any suppliers, agents, distributors, licensees or other customers
of Lonza and the commercial terms of this Agreement;
     
"Lonza Know How"
 
means all technical and other information relating directly or indirectly to the
Lonza Process and/or the performance of the Works and Services, known to Lonza
from time to time, other than Micromet Confidential Information, Micromet Know
How and information in the public domain. Without limiting the foregoing, the
Lonza Know How is identified in Schedule 4 hereto;



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
5

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
Execution Copy
[logo.jpg]



"Lonza Patent Rights"
 
means all patents, patent applications, divisions, continuations,
continuation-in-part applications, divisionals, extensions, substitutions,
renewals, confirmations, supplementary protection certificates and reissues,
throughout the world relating to the Lonza Process and/or the performance of the
Works and Services which from time to time Lonza is the owner of or is entitled
to use, and that is used in the performance of the Works and Services. Without
limiting the foregoing, the Lonza Patent Rights as of the Effective Date are
listed in Schedule 5 hereto;
     
"Lonza Process"
 
means the proprietary process of Lonza, including any modifications and
improvements, which is used for the manufacture of the Product hereunder;
     
"Lonza Technology"
 
means the Lonza Know How and the Lonza Patent Rights;
     
"[***]"
 
means [***];
     
"[***]"
 
means the [***] Agreement between [***] and [***] dated [***] and attached
hereto at Schedule 9;
     
"Micromet"
 
means Micromet AG and its existing Affiliates which are engaged in the research
and development of BiTE® antibodies, and their successors in title and lawful
assigns;
     
"Micromet Confidential Information"
 
means and includes Micromet Materials, Micromet Technology and the Results, any
trade secrets or other confidential information relating to Micromet's
technology, development strategies, business affairs or finances of Micromet, or
of any licensors, suppliers, agents, distributors or other contractors of
Micromet, and the commercial terms of this Agreement;
     
"Micromet Know How"
 
means all technical and other information relating directly or indirectly to the
Micromet Process, the Cell Line and the Micromet Materials, known to Micromet
from time to time, other than Lonza Confidential Information, Lonza Know How and
information in the public domain. Without limiting the foregoing, the Micromet
Know How is identified in Schedule 6 hereto;



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
6

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
Execution Copy
[logo.jpg]



"Micromet Materials"
 
means the materials and documentation supplied by Micromet to Lonza (including
but not limited to [***]). Without limiting the foregoing, the Micromet
Materials to be transferred are listed in Schedule 1 hereto;
     
"Micromet Patent Rights"
 
means all patents, patent applications, divisions, continuations,
continuation-in-part applications, divisionals, extensions, substitutions,
renewals, confirmations, supplementary protection certificates and reissues,
throughout the world relating to the Micromet Process, the Cell Line and the
Micromet Materials which from time to time Micromet is the owner of or is
entitled to use, and that is used in the performance of the Works and Services.
Without limiting the foregoing, the Micromet Patent Rights as of the Effective
Date are listed in Schedule 7 hereto;
     
"Micromet Process"
 
means the process (including but not limited to the [***]) for the production of
Product which is owned or Controlled by Micromet and made available to Lonza
hereunder [***], further improvement and/or production of the Product;
     
"Micromet Technology"
 
means the Micromet Know How and the Micromet Patent Rights;
     
"[***]"
 
means [***], including [***];
     
"MT103"
 
means Micromet's single-chain bispecific anti-CD19 antibody (CD19 BiTE®) also
known as Blinatumomab;
     
"Party"/"Parties"
 
shall mean Lonza or Micromet, or Lonza and Micromet, as the context admits;
     
"Price"
 
means the price specified in Schedule 3 for the Works and Services;
     
"Process"
 
means the process used by Lonza for the production of Product from the Cell Line
in accordance with this Agreement, which may [***] of the [***], and is modified
and/or improved hereunder;
     
"Product"
 
means MT103 manufactured under this Agreement (including any sample thereof),
particulars of which are set out in Schedule 1 and includes all derivatives
thereof;
     
"Project"
 
means the program described in the Project Plan;



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
7

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
Execution Copy
[logo.jpg]



"Project Manager"
 
means a Party's representative who is responsible for the coordination and
supervision of the Project in accordance with Clause 4.1 below;
     
"Project Plan"
 
means the plan describing all activities to be performed under this Agreement,
including any update and amendment of the Project Plan the Parties may agree
from time to time, and attached hereto as Schedules 8 A and 8 B;
     
"Project Team"
 
means the working group described in Clause 4.2;
     
"Qualified Person"/"QP"
 
means a person confirming that the Batch is in accordance with the relevant
requirements (as defined in Directive 2001/83/EC for medicinal products for
human use);
     
"Results"
 
means the Product, any inventions, discoveries, know how, data, Deliverables,
documentation, reports, materials, writings, processes, methods and other
information, recorded in any form, that are discovered, conceived, reduced to
practice, developed or otherwise generated by Lonza, which are related to the
Works and Services and conceived through the performance of the Works and
Services, and any Intellectual Property pertaining to any of the foregoing
(including the [***]), provided, however, that "Results" shall exclude [***];
     
"Service Agreement"
 
means the agreement between the Parties dated September 28, 2009 regarding [***]
for the production of Product [***];
     
"Specifications"
 
means the specifications for Drug Substance. The Specifications and the
specifications for Drug Product regarding the testing of Drug Product by Lonza
are set out in Schedule 2;
     
"Steering Committee"
 
means the committee described in Clause 4.3;
     
"Terms of Payment"
 
means the terms of payment specified in Schedule 3;
     
"Third Party"
 
means any party other than Lonza and Micromet;
     
"Works and Services"
 
means all or any part of the works and services which are the subject of this
Agreement, particulars of which are set out in Schedules 8 A and 8 B.



References to the singular number include the plural and vice versa, references
to Clauses and Schedules are references to clauses and schedules to this
Agreement.


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
8

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
Execution Copy
[logo.jpg]



2.
Provision of the Works and Services



2.1
Lonza shall diligently carry out the Works and Services as provided in Schedule
8 A – and in Schedule 8 B, once it is finalized - and shall use all reasonable
efforts to achieve the estimated timescales set out in that Schedule.  The
Parties agree that the Works and Services set forth in Schedule 8 B are rough
estimates only, and the Parties shall updated and refine such Schedule 8 B after
the transfer of the Micromet Materials and establishment of the Process at
Lonza.  Lonza shall perform the Works and Services under this Agreement
according to the current industry standards and subject to terms and conditions
as set out herein.  Lonza shall at all times use reasonable and adequate safety
and protection measures to ensure, as far as is reasonably possible, that the
Results are not endangered by an interruption of Lonza's research and
development activities.



2.2
Lonza shall do all that is reasonably possible to meet the objectives under the
Project Plan, including diligence obligations and commercially reasonable
flexibility regarding alternative work packages and capacity reservations under
this Agreement.



2.3
Micromet shall make available to Lonza a data package comprising the Micromet
Know How which is reasonably required to perform the Works and Services and the
Parties shall collaborate to assist Lonza in evaluating such Micromet Know
How.  Without undue delay upon completion of the Services Agreement and delivery
of such Micromet Know How, however, no later than within [***] thereafter, Lonza
shall inform Micromet whether the [***], the [***] and the [***] meet the
particulars set out in Schedule 1 and are suited for the performance of the
Works and [***].  If the [***], the [***] and/or the [***] do not meet the
particulars set out in Schedule 1, Lonza and Micromet shall enter into good
faith discussions in order to identify a [***], a [***] or other [***] for the
Works and Services and to agree on the terms and conditions and adjustments to
the Project Plan to minimize any delay.  If the Parties are unable to agree on
an [***] or [***] and the [***] after completion of the later of (i) completion
of services under the Services Agreement or (ii) transfer of the Micromet
Materials and Micromet Technology, [***].



2.4
Lonza shall manufacture cGMP Product to meet the Specifications [***]
manufactured or in respect of the [***].  If the [***] or a combination of the
[***] and the [***] is used, then in addition to the above, Lonza shall be under
no obligation to meet [***] [***].  In the event the [***] does not meet the
Specifications, the Parties shall promptly meet through the Steering Committee
to discuss and agree on how to ensure that the Specifications can be met, which
agreement may include a modification of the Project Plan.



2.5
Owing to the unpredictable nature of the biological processes involved in the
Works and Services, the timescales set down for the performance of the Works and
Services (including without limitation the dates for production and Delivery of
Product) and the quantities of Product for Delivery set out in Schedules 8 A and
8 B are estimated only.  In the event any Party realizes that the Project Plan
needs to be changed, e.g., for a delay of Works and Services owing to technical
or scientific difficulties, such Party shall immediately inform the Project Team
hereof and the Parties, through the Steering Committee (if needed), shall use
commercially reasonable efforts to come to an adequate solution and agree on an
adequate amendment of the Project Plan.  In particular, Lonza will use
commercially reasonable efforts to [***] as early as possible, in the event any
of the [***], provided always that [***] are taken into account.



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
9

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
Execution Copy
[logo.jpg]



2.6
Lonza will use its reasonable efforts to perform any additional work which may
become necessary to manufacture Product for [***].  If such additional work
leads to additional costs, Lonza will provide a quotation for such additional
work.  In case the Parties agree on the additional work and the costs for such
additional work, Lonza shall perform additional work to sustain the progress of
the Project on terms and conditions to be agreed by the Parties and defined in
an amendment to the Project Plan.  If further quantities of Product are required
[***] which are not part of this Agreement, the Parties will discuss in good
faith how Lonza can satisfy Micromet's needs for such additional quantities.



2.7
Without prejudice to Lonza’s obligations under Clauses 2.1 and 2.2 and the
termination rights under Clause 12, Micromet [***] of the Works and Services or
to [***] on grounds of late performance, late Delivery or failure to produce the
estimated quantities of Product for Delivery.  Lonza shall not be liable for any
loss, damage, costs or expenses of any nature, whether direct or consequential,
occasioned by:




 
(a) 
[***]; or

 

 
(b) 
[***].



However, and to the extent, that (i) [***], [***] [***].


2.8
Lonza shall comply with all applicable laws and regulations regarding the cGMP
production, including but not limited to the EU-GMP Guidelines (Eudralex – Vol.
4), FDA regulations, Japanese regulations and the International Committee for
Harmonisation regulatory requirements from time to time applicable to the Works
and Services as set out in Schedules 8 A and 8 B.



2.9
Lonza shall not use the Cell Line, the Process (not including the Lonza
Process), the Micromet Materials or the Micromet Technology (or any part
thereof) for any purpose other than the performance of the Works and Services
under this Agreement.



2.10 
Lonza shall:



 
(a)
at all times use all reasonable endeavours to keep the Cell Line and/or the
Micromet Materials secure and safe from loss and damage in such manner as Lonza
stores its own material of similar nature during the term of this Agreement, and
obtain and maintain an appropriate insurance against the risks of loss and
damage;



 
(b)
during the performance of the Works and Services, inform Micromet as soon as
reasonably possible upon request about all ongoing activities;



 
(c)
not part with possession of the Cell Line and/or the Micromet Materials or the
Product, save for the purpose of activities at the External Laboratories or as
otherwise authorised in writing by Micromet;



 
(d)
store Micromet Materials in accordance with applicable laws, industry standards
and the specifications set forth in Schedule 1, furthermore, store the Cell Line
and the cell banks ([***]) at at least two (2) different and controlled sites
under cGMP conditions;



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
10

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
Execution Copy
[logo.jpg]



 
(e)
audit all External Laboratories in accordance with GxP guidelines and confirm
the performance of such audit to Micromet in writing; and



 
(f)
procure that all External Laboratories are subject to obligations of confidence
substantially in the form of those obligations of confidence imposed on Lonza
under this Agreement.



2.11
Lonza will not (i) directly or indirectly, take any steps to ascertain [***]
provided by Micromet and or a [***], and (ii) use Micromet's [***] for any
purpose other than manufacturing the Product.  In the event Lonza ascertains or
receives the recipe of any of Micromet's [***] through no fault of its own,
Lonza shall promptly inform Micromet of such event and destroy such information.



2.12
Lonza and Micromet will exchange details of [***].  Lonza will obtain Micromet's
consent regarding [***], which Micromet shall not unreasonably withhold.  Lonza
shall use reasonable commercial endeavours to ensure continuity of supply,
[***].



2.13
Lonza agrees to maintain proper records (the "Records") in respect of its
performance of the Works and Services, including any Results made as part of the
Works and Services.  Upon written request by Micromet, Lonza shall provide
copies of the Records or any part(s) thereof, redacted with regards to [***] and
[***] to Micromet.  As part of keeping the Records, Lonza shall ensure that all
of its personnel and all of its agents abide by the regulations of the
International Committee for Harmonisation as per Clause 2.8.



2.14
Lonza shall:



 
(a)
make available to Micromet the Deliverables set forth in the Project Plan;



(b)
make available to Micromet (i) upon completion of any milestone as outlined in
the Project Plan and or (ii) [***] and upon reasonable request of Micromet,
(i.e., if Micromet requires such documentation for regulatory purposes or for
own development purposes andprovided that such documentation – in Lonza's
reasonable opinion – is accurate); copies of all relevant documentation and
information resulting from the Works and Services and relating to the Product in
order to enable Micromet to evaluate the status and to meet any statutory or
regulatory requirements.  The documentation and information shall be provided in
the CTD format.  The documentation and information shall include but not be
limited to [***];

 
 
(c)
support IND updates and CTAs as well as the submission of dossiers for NDA/MAA
approval;



 
(d)
make available to Micromet, upon completion of each stage as outlined in the
Project Plan and upon request of Micromet, material ([***]) resulting from the
Works and Services in order to enable Micromet to test the supernatant,
antibody, cells, Product, and the like;



 
(e)
assist Micromet in respect to regulatory requirements concerning the CMC-part,
including but not limited to the [***];



 
(f)
reasonably support Micromet regarding regulatory matters.  Such support shall
include an obligation to make Micromet aware of any specific regulatory
requirements relating to Lonza’s activities, to accompany Micromet to meetings
with the regulatory authorities upon [***] prior written notice by Micromet (or
use reasonable commercial endeavours to support Micromet where shorter notice is
provided by a regulatory authority), to prepare such meetings jointly with
Micromet, and to actively participate in scientific advice meetings; and



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
11

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
Execution Copy
[logo.jpg]



 
(g)
promptly inform Micromet about any [***].



 
The Deliverables and the provision of the Deliverables are defined in more
detail in the Project Plan.



2.15
Lonza shall from time to time offer to Micromet [***] [***] (as identified in
Schedule 4).  Such new version shall be made available at the price set forth in
the Technology Transfer and License Agreement in Schedule 14 hereto, if
applicable, with the only further compensation being for additional Works and
Services which may be required to implement such improvement or new version for
the manufacture of the Product.



2.16
Any subcontracting of Works and Services to be performed hereunder by Lonza to
Third Parties requires the prior written consent of Micromet.



3.
Micromet's Obligations



3.1
Following the Effective Date (if not already forwarded to Lonza during the
Services Agreement) and upon conclusion of [***] attached hereto as Schedule 9,
Micromet shall supply to Lonza the Micromet Know How, together with full details
of any hazards relating to the Cell Line, the Micromet Process and/or the
Micromet Materials, their storage and use, in each case, to the extent required
by Lonza to perform the Works and Services.  For the avoidance of doubt, the
[***] is embodied in the [***] and is not disclosed as a separate set of
documents.  On review and approval by Lonza’s safety committee of this Micromet
Technology, the Cell Line, the Micromet Process and/or the Micromet Materials
shall be provided to Lonza at Lonza’s request.  Property in the Cell Line, the
Micromet Process and/or the Micromet Materials and/or the Micromet Technology
supplied to Lonza shall remain vested in Micromet.



3.2
Unless the Parties agree otherwise during the term of this Agreement, Micromet
or Micromet's Third Party supplier will supply to Lonza the [***] necessary for
the manufacture of Product.  Lonza shall not, directly or indirectly, take any
steps to [***] provided by Micromet.   Similarly, should the Lonza Process be
used in the manufacture of the Product, Micromet shall not, directly or
indirectly, take any steps to [***] provided by Lonza.



3.3
Micromet shall pay the Price set out in Schedule 3 for provision of the Works
and Services together with any additional costs and expenses that fall due under
this Agreement in accordance with the Terms of Payment.



3.4
Micromet hereby grants Lonza the non-exclusive right to use the Cell Line, the
Micromet Process, the Micromet Materials, and the Micromet Technology during the
term of this Agreement and solely for the purpose of this Agreement.  Micromet
acknowledges that Lonza does not require a separate licence to Micromet
Confidential Information as all necessary licences are contained in the first
sentence of this clause 3.4.



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
12

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
Execution Copy
[logo.jpg]



3.5
From time to time, as soon as reasonably possible and with at least [***]
advance notice, Lonza may submit to Micromet a written request to provide or
have provided consulting services to Lonza with respect to the Micromet Process,
which request will include the specifics of the consulting services being
requested, and Micromet will use reasonable efforts to provide or have provided
such consulting services.



4. 
Governance



4.1
Designation of Project Manager:  Lonza and Micromet shall each identify a
Project Manager who will be responsible for the coordination and supervision of
the Project including communication of all instructions and information
concerning the Project to the other Party.  A written protocol of such
communication shall be provided by the Project Managers.  Each Project Manager
will be available on an agreed weekly basis for consultation at prearranged
times during the course of the Project.  In the absence of the Project Manager,
a substitute shall be appointed.  Additional modes or methods of communication
and decision making may be implemented with the written consent of each Party.



4.2
Project Team:  The Parties shall form a Project Team to which Micromet will
delegate professionally and technically qualified representatives (e.g.,
qualified in upstream process, downstream process, analytics, quality assurance
and regulatory matters).  Each Project Team member shall have knowledge and
ongoing familiarity with the Project and will possess the authority to make
decisions on matters raised in the Project Team.  Each Party shall have the
right to substitute different representatives as its members of the Project Team
as needed from time to time.  Each Party shall also be entitled to invite other
employees as ad hoc guests to address specific technical or commercial issues
related to the Project.  Consultants of a Party or other Third Parties may be
invited, provided that they are bound by a confidentiality obligation which is
substantially similar to the Parties' obligations under Clause 10 below.



The Project Team shall meet within [***] after written request for such meeting
by either Party, or sooner, if required, and meetings shall take place on a
[***], and at least one face-to-face meeting shall take place [***].


 
The Project Team shall oversee the Project.  Prior to each meeting of the
Project Team the Parties will distribute to each other written copies of all
materials, data and information arising out of the conduct of their activities
hereunder.  Unless otherwise agreed, Lonza shall present any suggestions
regarding the Project Plan and/or specifications of the Project to the Project
Team for discussion and approval by Micromet.



 
Each Party shall bear its own travel and accommodation costs.  The meetings of
the Project Team may also be held by telephone or video conference if mutually
agreed by the Project Team members.  It is the right of each Party to call for a
Project Team meeting upon written request at any time.  In that case the meeting
will be held at a time and location to be agreed between the Project Team
members.



 
The inviting Party shall prepare minutes of the meeting which shall be
circulated promptly following the meeting.



4.3
Steering Committee:  The Parties shall form a Steering Committee to which each
Party will delegate two (2) executive employees, who are familiar with the
Project.  The Steering Committee shall have general oversight and review of the
activities of the Project Team and shall be responsible for resolving any issues
referred to the Steering Committee by the Parties.



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
13

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
Execution Copy
[logo.jpg]



 
The Steering Committee shall meet in person or via teleconferences within [***]
after a written request by either Party to the other Party, or sooner, if
required, and calendar quarterly, if possible towards the end of a stage of the
Project.  The request shall describe the matter in dispute and the solution
which the requesting Party proposes to be decided.



 
The Steering Committee will take action by unanimous consent of its members,
with each representative having a single vote, or by a written resolution signed
by all of the representatives.  If the Steering Committee is unable to reach
unanimous consent on a particular matter, then the matter will be referred to a
personal face-to-face meeting between Lonza's [***] and the [***] of Micromet,
who in each case may not be a member of the Steering Committee and both of whom
shall act in good faith and discuss the issue to seek a resolution amicably
acceptable to both Parties and if resolved the resolution shall be binding and
final.  The meeting shall take place within [***] of the relevant referral.  In
case such persons cannot agree within further [***] after such face-to-face
meeting, then the following shall apply:



 
(i)
If the dispute is predominantly concerned with scientific or technical issues
then [***]:  [***].  The Parties will make available the same set of documents
to [***] and both experts shall provide [***] in English language within [***]
after the [***] has been [***].  If [***] experts come to dissenting opinions
and are unable to solve the dispute among themselves, [***] shall be appointed
[***], if the Parties cannot agree, [***].  Such [***] shall have access to the
written opinions of [***] as well as to all documents which were made available
to [***].  The [***] shall then [***] of [***], and such opinion [***] shall be
considered final and binding on the Parties except if there has been a manifest
error on the face of the decision whereupon the Parties may revert to their
respective remedies under Clause 16 below.  The reasonable costs of [***] shall
be paid or refunded, as the case may be, by the non-prevailing Party.



 
(ii)
If the dispute is predominantly concerned with an issue other than scientific or
technical then it shall be resolved in accordance with Clause 16 below.



5. 
Inspections; Person in Plant



5.1
As more fully set out in the Quality Agreement in Schedule 10 hereto, Lonza
grants to Micromet and/or its consultant the right to inspect and audit Lonza's
Affiliate’s facility located in Slough, Berkshire, United Kingdom ("Facility")
as well as the documentation generated in connection with the manufacture and
testing of Product including all relevant standard operating procedures.  Lonza
grants the right to perform [***] cGMP compliance audit per year, [***] at a
time mutually agreed between Micromet and Lonza.  Micromet can perform [***]
cGMP batch documentation audit per cGMP batch which would be scheduled as
appropriate in the project plan.  Moreover, Micromet is entitled to perform
additional audits in the event of complaints, major or critical deviations or
other enquiries by regulatory authorities without any fee, and if necessary, on
short-term notice.  Micromet will discuss the results of any inspection with
Lonza.  Any inspection by Micromet does not relieve Lonza of its obligations to
comply with all applicable laws and does not constitute a waiver of any right
otherwise available to Micromet.  As more fully set out in Clause 5.3, [***] is
also entitled to attend all production campaigns of the Product at the Facility.



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
14

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
Execution Copy
[logo.jpg]




5.2
As more fully set out in the Quality Agreement in Schedule 10 hereto, an
employee and/or consultant and /or successor of Micromet or Micromet’s
sublicensee(s) of the Product will have the right to be present [***].
Furthermore, Lonza will inform Micromet of the results of any inspection by a
regulatory authority (subject to any restraints placed on Lonza by such
regulatory authority, Lonza Confidential Information which Micromet does not
require for purposes of this Agreement or customer confidentiality) that does or
could reasonably be expected to affect the manufacture of Products.



5.3
Lonza agrees to have an employee or consultant of Micromet be present at the
Facility in order to observe the Works and Services performed by Lonza or its
Affiliate ("Person-in-Plant" or "PiP") in accordance with this Clause 5.3.  Upon
request of Micromet, Lonza shall grant the PiP access to the Facility where the
Works and Services are performed.  Such visits, shall last [***], will take
place [***] during regular business hours and [***] prior notice to Lonza,
provided, however, that PiP will be entitled to perform additional visits that
could [***] manufacturing process subject to Lonza’s consent not to be
unreasonably withheld or delayed, and further provided that PiP will be entitled
to perform visits upon immediate notice in the event of complaints or failures
which may endanger the Project.



5.4
Notwithstanding Clauses 5.1, 5.2 and 5.3, Micromet acknowledges and accepts that
the Facility is a multi-customer facility, and that the PiP’s movement about and
access to the Facility may be restricted and shall be subject to supervision by
Lonza.



6. 
Delivery, Transportation of Product and Testing



6.1
Subject to Clause 2.4, Product shall be Delivered in accordance with the
Specifications.  Delivery shall be made [***] (as defined by Incoterms 2000)
which means (a) [***] and (b) [***].  Subject to Clause 6.2, Lonza shall deliver
to Micromet the Certificate of Analysis, the Certificate of Compliance, issued
by and in responsibility of a Qualified Person (Batch Release) and such other
documentation as is reasonably required to meet all applicable statutory and
regulatory requirements not later than the date of Delivery.  Transportation of
Product, whether or not under any arrangements made by Lonza on behalf of
Micromet, [***].



6.2
At Micromet's request, Lonza will Deliver Product [***].  Such request shall be
accompanied by Micromet's written acknowledgement that the Product has been
Delivered without the transmittal to Micromet of the Certificate of Analysis and
the Batch release documents (QP release), that accordingly the Product cannot be
administered to humans until transmittal of the Certificate of Analysis,
Certificate of Compliance (possibly in one document) and the Batch release
documents (QP release) and that Micromet nevertheless accepts full risk of loss,
title and ownership of the Product.  The Delivery of Product in quarantine shall
be subject to such testing requirements as Lonza may reasonably require, and the
[***] period referred to in Clause 6.9 shall run from Delivery in quarantine of
the Product to Micromet.



6.3
Unless otherwise agreed, Lonza shall package and label Product for Delivery in
accordance with its standard operating procedures.  It shall be the
responsibility of Micromet to inform Lonza in writing in advance of any special
packaging and labeling requirements for Product.  All additional costs and
expenses of whatever nature incurred by Lonza in complying with such special
requirements shall be charged to Micromet in addition to the Price.



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
15

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
Execution Copy
[logo.jpg]



6.4
If requested in writing by Micromet, Lonza will (acting as agent for Micromet)
arrange for storage in accordance with the storage conditions in Schedule 1 and
for insurance of Product whilst held by Lonza after Delivery (awaiting
transportation) for up to [***] after QP release of the Batch, and in
exceptional cases for a maximum of [***], on terms equivalent to those under
which Lonza stores and insures product prior to Delivery.  All additional costs
and expenses of whatever nature incurred by Lonza in arranging such storage and
insurance shall be charged to Micromet in addition to the Price.



6.5
If requested in writing by Micromet, Lonza will (acting as agent of Micromet for
such purpose) [***] together with [***] for Product in transit at its invoiced
value.  All [***] of whatever nature [***].



6.6
Where [***], Micromet shall diligently examine the Product as soon as
practicable after receipt.  Notice of all claims (time being of the essence)
arising out of:



 
(a)
visible damage (i.e., visible without inspection and testing) to or total or
partial loss of Product in transit shall be given in writing to Lonza and the
carrier within [***] of receipt by Micromet; or



 
(b)
non-Delivery shall be given in writing to Lonza within [***] after the date of
Lonza’s dispatch notice.



6.7
Any Product Delivered hereunder shall, at the time of Delivery conform
[***]  Lonza and Micromet shall use all commercially reasonable efforts to
resolve a non-conformity issue and resume re-delivery of Products at the
earliest time possible.  Any dispute regarding the conformity of Products which
cannot be settled within [***] after receipt of a detailed written notice of
rejection shall be submitted for resolution to the Steering Committee.



6.8
Micromet shall make damaged Product and associated packaging materials available
for inspection and shall comply with the requirements of any insurance policy
covering the Product notified by Lonza to Micromet.  Lonza shall offer Micromet
all reasonable assistance (at the cost and expense of Micromet) in pursuing any
claims arising out of the transportation of Product.



6.9
Promptly following receipt of Product or any sample thereof, Micromet may carry
out any of the agreed tests outlined or referred to in Schedule 11.  Subject to
Clause 2.4, if such tests show that the Product fails to meet Specifications,
Micromet shall give Lonza written notice thereof within [***] from the date of
Delivery and shall return samples of such Product to Lonza’s premises for
further testing and Micromet shall store the remainder of Product in
quarantine.  In the absence of such written notice and subject to any hidden
defect which did not appear in the tests carried out by Micromet in accordance
with Schedule 11, Product shall be deemed to have been accepted by Micromet as
meeting the Specifications.  Subject to Clause 2.4, if Product returned to Lonza
fails to meet the Specifications and if such failure is not due (in whole or in
part) to acts or omissions of Micromet or any Third Party after Delivery, [***].



6.10
Subject to Clause 2.4, if there is any dispute concerning whether Product
returned to Lonza fails to meet the Specifications or whether such failure is
due (in whole or in part) to acts or omissions of Micromet or any Third Party
after Delivery, such dispute shall be referred for decision to [***] in
accordance with Clause 4.3 (i) above.



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
16

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
Execution Copy
[logo.jpg]



6.11
The provisions of Clauses 6.9 and 6.10 shall be the sole remedy available to
Micromet in respect of Product that fails to meet the Specifications.



7. 
Price and Terms of Payment



7.1
Unless otherwise indicated in writing by Lonza, all prices and charges are
exclusive of Value Added Tax or of any other applicable taxes, levies, imposts,
duties and fees of whatever nature imposed by or under the authority of any
government or public authority, which shall be paid by Micromet (other than
taxes on Lonza’s income).  Payments shall be made in accordance with the Terms
of Payment in Schedule 3 hereto.  Lonza will provide to Micromet in regular
intervals upon amendments to the Project Plan updated payment plans.  All
invoices are strictly net and payment must be made within [***] of date of
invoice.  Payment shall be made without deduction, deferment, set-off, lien or
counterclaim of any nature.



7.2 
In default of payment on due date:



 
(a)
interest shall accrue on any amount overdue at the rate of [***] above the base
lending rate from time to time of National Westminster Bank plc, interest to
accrue on a day to day basis both before and after judgment; and



 
(b)
Lonza shall, at its sole discretion, and without prejudice to any other of its
accrued rights, be entitled to suspend the provision of the Works and Services
or to treat this Agreement as repudiated on not less than [***] prior notice in
writing to Micromet given at any time thereafter.



8. 
Intellectual Property



8.1
Neither Party will, as a result of this Agreement, acquire any right, title, or
interest in any Intellectual Property that the other Party owns or Controls as
of the Effective Date, or that the other Party obtains ownership or Control of
separate and apart from the performance of the Works and Services under this
Agreement.



8.2
[***].



8.3
[***] shall own all right, title and interest in [***], which as used in this
Agreement means Intellectual Property that [***], contractors or agents
develops, conceives, invents, reduces to practice or makes in the course of
performance of the Works and Services and that (i) arises from or relates to
[***] or [***]; and (ii) is severable from the [***] and [***]; and (iii) does
not reveal or disclose the [***], or Works and Services performed under this
Agreement.  [***] shall provide [***] with a general description of any [***] in
the event that any is developed, in order to enable [***] to make an assessment
as to whether [***] would like to use the [***] under the [***].



8.4
Except for and not including the [***], [***] shall own all right, title, and
interest in [***].



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
17

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
Execution Copy
[logo.jpg]



8.5
In relation only to the [***] and [***] (and no other product), [***] hereby
grants [***], and [***] hereby accepts [***] under and to all [***], to the
extent such [***] are necessary or useful to research, develop, have developed,
conduct clinical trials for, formulate, manufacture, have manufactured, test,
seek regulatory approval for, market, have marketed, commercialize, have
commercialized, make, have made, use, sell, have sold import, have imported and
distribute and have distributed [***] or [***].  For the avoidance of doubt, the
nature of [***] is as follows:



 
·
[***] ownership of [***] as set out [***] is not affected;



 
·
[***] use of the [***] is limited to use on the [***] and [***]; and

 
 
·
[***] can grant further licences of the [***] to any third party, but may not do
so in relation to the [***] and the [***].



[***] is entitled to [***] (i) Third Parties registered and operating, with
respect of the manufacturing of Product, [***] and (ii) [***] [***] assessed and
approved by [***] on a case-by-case basis, such approval by [***] not be
unreasonably withheld or delayed.  [***] shall execute all documents, give all
declarations regarding the licenses granted under this Clause 8.5 and reasonably
cooperate with [***] to the extent such documents, declarations and/or
cooperation are required for the recordal or registration of the licenses
granted hereunder at the various patent offices for the benefit of [***] and at
[***] cost.


8.6
The Parties shall reasonably assist each other in defending themselves against a
Third Party claim which would impair the exploitation of [***] Patent Rights,
[***] and/or [***] for the production of the Product.  Each Party shall furnish
the other with timely written notice of any and all infringements and other
unauthorized uses by any other person, firm, corporation or other entity of any
of [***] Patent Rights, [***] or [***].  Furthermore, the Parties shall promptly
inform each other in the event either Party receives notice from any Third Party
or becomes otherwise aware that the [***] Patent Rights, the [***] or the [***]
may infringe Third Party Intellectual Property.



8.7
In relation only to the [***] and [***] (and no other product), to the extent
that Lonza Technology (a) is incorporated within the [***] or [***], or (b) has
been used in the manufacture of the [***] or [***], Lonza hereby grants
Micromet, and Micromet hereby accepts a [***] license under and to Lonza
Technology, to research, develop, have developed, conduct clinical trials for,
formulate, manufacture, have manufactured, test, seek regulatory approval for,
market, have marketed, commercialize, have commercialized, make, have made, use,
sell, have sold import, have imported and distribute and have distributed [***]
or [***].  For the avoidance of doubt, the nature of the above licence is as
follows:



 
(i)
Lonza’s ownership of Lonza Technology is not affected, and except as set out in
item (iv) below, [***];



 
(ii)
There is no [***] to Micromet;



 
(iii)
Micromet’s use of the Lonza Technology is limited to use on the Product and
Modified Product; and



 
(iv)
Lonza shall not [***] [***].



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
18

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
Execution Copy
[logo.jpg]



9. 
Warranties and Indemnification



9.1 
Lonza warranty:  Lonza warrants that:



 
(a)
the Works and Services shall be performed in accordance with Clause 2;



 
(b)
unencumbered title (save for any Intellectual Property which may exist) to
Product and Results will be conveyed to Micromet upon Delivery;



 
(c)
on the Effective Date the Lonza Technology is owned by Lonza or Lonza is
otherwise entitled to use it for the purposes of providing Works and Services
under this Agreement and during the term of this Agreement Lonza shall not do or
cause anything to be done which would adversely affect their ownership or
entitlement to use the same for those purposes;



 
(d)
Lonza has the necessary corporate authorisations to enter into this Agreement;



 
(e)
[***];



 
(f)
[***];



 
(g)
on the Effective Date to the best of Lonza’s knowledge and belief, the use by
Lonza of the Lonza Process (excluding any modifications or steps made or
developed by Micromet, the Micromet Materials and Micromet Technology) and Lonza
Technology for the performance of the Works and Services as provided herein will
not infringe any rights (including without limitation any intellectual or
industrial property rights) vested in any Third Party (provided, however, that
Micromet shall waive any breach of this warranty which arises if a court of
competent jurisdiction determines that the use by Lonza of the Lonza Process,
the Lonza Technology for the Works and Services infringes the Intellectual
Property of a Third Party, provided that and for so long as Lonza actually
indemnifies Micromet pursuant to Clause 9.4 below);



 
(h)
subject to Clause 2.4, the Product will meet the Specifications;



 
(i)
Lonza shall not use the Micromet Confidential Information, Micromet Materials,
the Micromet Technology, the Process and the [***] for any purposes other than
the Works and Services to be performed for Micromet hereunder; and



 
(j)
Lonza will notify Micromet in writing immediately if it receives or is notified
of a claim from a Third Party that the use by Lonza of the Process and/or the
Lonza Technology or [***] for Works and Services infringes any Intellectual
Property vested in such Third Party.



9.2 
Micromet warranty:  Micromet warrants that:



 
(a)
on the Effective Date to the best of Micromet's knowledge and belief, Micromet
has the right to supply the Cell Line, the Micromet Process, the other Micromet
Materials and the Micromet Technology to Lonza and the necessary rights to
licence or permit Lonza to use the same for the purpose of the Works and
Services;



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
19

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
Execution Copy
[logo.jpg]



 
(b)
Micromet has the necessary corporate authorisations to enter into this
Agreement;



 
(c)
any of the Cell Line, the Micromet Process, other Micromet Materials, and
Micromet Technology not owned by Micromet are licensed to Micromet under a
licence which will permit their use by Lonza to perform the Works and Services;



 
(d)
Micromet has the right to disclose the Micromet Confidential Information and to
allow the use of the Micromet Confidential Information by Lonza for the purposes
of and in accordance with the terms of this Agreement, and the disclosure of the
Micromet Confidential Information from Micromet to Lonza and the use of such
Micromet Confidential Information by Lonza in accordance with the terms of this
Agreement does not constitute [***];



 
(e)
Micromet has agreed to indemnify [***] regarding the transfer of Micromet
Technology and Micromet Materials and such indemnification obligations
correspond to (or go beyond) the obligations in Section 3.6 of the [***];



 
(f)
on the Effective Date and to the best of Micromet's knowledge and belief, the
timescales as set out in the Project Plan are realistic and Micromet will be
able to provide the Micromet Technology and the Micromet Materials to perform
the Works and Services in a timely manner;



 
(g)
on the Effective Date and to the best of Micromet's knowledge and belief, no
additional work is required to achieve the Deliverables;



 
(h)
on the Effective Date and to the best of Micromet's knowledge and belief, the
use by Lonza of the Cell Line, the Micromet Process, other Micromet Materials
and the Micromet Technology for the Works and Services (including without
limitation the manufacture of the Product and excluding any modifications or
steps made or developed by Lonza and the Lonza Technology) will not infringe any
Intellectual Property of any Third Party (provided, however, that Lonza shall
waive any breach of this warranty which arises if a court of competent
jurisdiction determines that the use by Lonza of the Cell Line, other Micromet
Materials or the Micromet Technology for the Works and Services infringes the
Intellectual Property of a Third Party, provided that and for so long as
Micromet actually indemnifies Lonza pursuant to Clause 9.5 below);



 
(i)
the Micromet Process had been used to manufacture Product in accordance with
cGMP and the Specifications; and



 
(j)
Micromet will promptly notify Lonza in writing if it receives or is notified of
a claim from a Third Party that the Cell Line, the Micromet Process, other
Micromet Materials, the Micromet Confidential Information, Micromet Technology
or that the use by Lonza thereof for the provision of the Works and Services
infringes any Intellectual Property of such Third Party.



 
For the avoidance of doubt, Section 3.3 of the [***] does in no way limit the
warranties given under this Clause 9.2.

 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
20

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
Execution Copy
[logo.jpg]



9.3
Disclaimer:  THE WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT ARE IN LIEU OF
ALL OTHER WARRANTIES, AND, EXCEPT FOR THE WARRANTIES EXPRESSLY SET FORTH IN THIS
AGREEMENT, ALL OTHER WARRANTIES, BOTH EXPRESS AND IMPLIED, ARE EXPRESSLY
DISCLAIMED, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.



9.4
Indemnification by Lonza: Subject to Clause 9.6 below, Lonza shall defend,
indemnify and hold harmless each of Micromet, its Affiliates, and their
directors, officers, and employees and the successors and assigns of any of the
foregoing (each a "Micromet Indemnitee") from and against any Third Party
claims, actions, liabilities, costs and expenses (including court costs and
legal fees on a full indemnity basis) that Micromet may suffer arising directly
out of



 
(a)
any breach of the warranties given by Lonza in Clause 9.1 above; or



 
(b)
any claims alleging that Lonza’s use of the Lonza Process (i.e., claims which do
not allege that the Micromet Process is infringing), the Lonza Technology and/or
[***] (i.e., claims which do not allege that the use of [***] and/or the [***]
is infringing) infringes any rights (including without limitation any
Intellectual Property) vested in a Third Party (whether or not Lonza knows or
ought to have known the same), provided that there shall be excluded from this
indemnity all Micromet revenue; or



 
(c)
any negligent or willful act or omission of Lonza in relation to the Product.



9.5
Indemnification by Micromet:  Subject to Clause 9.6 below, Micromet shall
defend, indemnify and hold harmless each of Lonza, its Affiliates, and their
directors, officers, and employees and the successors and assigns of any of the
foregoing (each a "Lonza Indemnitee") from and against any Third Party claims,
actions, liabilities, costs and expenses (including court costs and legal fees
on a full indemnity basis), that Lonza may suffer arising directly out of



 
(a)
any breach of the warranties given by Micromet in Clause 9.2 above; or



 
(b)
any claims alleging Lonza’s use of the Cell Line, the Micromet Process, the
Micromet Materials or the Micromet Technology infringes any rights (including,
without limitation, any Intellectual Property) vested in any Third Party
(whether or not Micromet knows or ought to have known about the same) provided
that there shall be excluded from this indemnity all Lonza actual or potential
revenues other than those which are an integral part of any Price or fees which
Micromet is obliged to pay to Lonza under this Agreement; or



 
(c)
any negligent or wilful act or omission of Micromet in relation to the Product;
or



 
(d)
any claims raised by [***] against Lonza under Section 3.6 (b) and/or (c) of the
[***], and any claims resulting from an early termination of the [***] by [***],
provided that Micromet is not required to indemnify Lonza of such claims under
Clause 9.4 above.



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
21

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
Execution Copy
[logo.jpg]



9.6
Indemnification Procedure: If a Lonza Indemnitee or Micromet Indemnitee (the
"Indemnitee") intends to claim indemnification under this Clause 9, it shall
promptly notify the other Party (the "Indemnitor") in writing of such alleged
liability.  The Indemnitor shall have the right to control the defence thereof
with counsel of its choice as long as such counsel is reasonably acceptable to
Indemnitee; provided, however, that any Indemnitee shall have the right to
retain its own counsel at its own expense, for any reason, including if
representation of any Indemnitee by the counsel retained by the Indemnitor would
be inappropriate due to actual or potential differing interests between such
Indemnitee and any other Party reasonably represented by such counsel in such
proceeding.  The Indemnitee, its employees and agents, shall reasonably
cooperate with the Indemnitor and its legal representatives in the investigation
of any liability covered by this Clause 9.  The obligations of this Clause 9.6
shall not apply to amounts paid in settlement of any claim, demand, action or
other proceeding if such settlement is effected without the consent of the
Indemnitor, which consent shall not be withheld or delayed unreasonably.  The
failure to deliver written notice to the Indemnitor within a reasonable time
after the commencement of any such action, if prejudicial to its ability to
defend such action, shall relieve the Indemnitor of any obligation to the
Indemnitee under this Clause 9.  It is understood that only Lonza or Micromet
may claim indemnity under this Clause 9 (on its own behalf or on behalf of its
Indemnitees), and other Indemnitees may not directly claim indemnity hereunder.



9.7
Disclaimer of Consequential Damages:  Subject to the second sentence of this
Clause 9.7, in no event shall either Party be liable to the other Party for
incidental, indirect, special, punitive or consequential damages arising from or
related to breach of this Agreement.  The foregoing disclaimer of damages shall
not apply in the case of (a) breach of Clause 10 (Confidentiality), (b) personal
injury or death, or (c) grossly negligent or intentionally wrongful acts or
omissions.



9.8
Limitation of Liability:  Subject to clause 9.7 and to the second sentence of
this clause 9.8, in no event shall Lonza’s liability to Micromet for direct
damages arising from or related to breach of this Agreement exceed the total
maximum aggregate sum payable under this Agreement by Micromet.  The foregoing
limitation of liability shall not apply in the case of (a) breach of clause 10
(Confidentiality), (b) personal injury or death, or (c) negligent or
intentionally wrongful acts or omissions.



9.9
Insurance:  Lonza and Micromet shall obtain and maintain during the term of this
Agreement and for [***] thereafter general liability insurance with a reputable
and solvent insurance provider in the amount of [***] per event or linked
events.  Such general liability insurance shall insure against all mandatory
liability including liability for personal injury, physical injury and property
damage.  The Parties shall provide each other with written proof of the
existence of such insurance upon request.



9.10
[***]:  In order to execute this Agreement, Micromet has required Lonza to enter
into the [***].  Micromet acknowledges and agrees that Lonza has no liability to
Micromet under this Agreement or otherwise, should any action or step be taken
by [***] and/or Lonza in compliance with the [***].



10.
Confidentiality



10.1
Micromet acknowledges that Lonza Confidential Information, and Lonza
acknowledges that Micromet Confidential Information (jointly the "Confidential
Information") with which they are supplied by the other pursuant to the
Agreement are supplied, subject to Clause 10.5, in circumstances imparting an
obligation of confidence and each agrees to keep such Confidential Information
secret and confidential and to respect the other's proprietary rights therein
and not at any time for any reason whatsoever to disclose or permit such
Confidential Information to be disclosed to any Third Party save as expressly
provided herein.



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
22

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
Execution Copy
[logo.jpg]



10.2
Micromet and Lonza shall each procure that all their respective employees,
consultants, contractors and persons for whom it is responsible having access to
Lonza Confidential Information or Micromet Confidential Information shall be
subject to the same obligations of confidence as the principals pursuant to
Clauses 10.1 and 10.3 and shall be bound by secrecy agreements in support of
such obligations.



10.3
Lonza and Micromet each undertake not to disclose or permit to be disclosed to
any Third Party other than to those of its officers, employees, agents,
consultants, licensees and financial investors that have a need to know the
Confidential Information of the disclosing Party for purposes of this Agreement,
provided that such disclosure will be made under a confidentiality
non-disclosure agreement comprising of terms at least as stringent as the
confidentiality provisions under this Clause 10.  [***].



10.4
Notwithstanding Clause 10.3, Lonza and Micromet each undertake not to otherwise
make use of or permit to be made use of the Confidential Information of the
other Party or except to the extent that the same is required to be disclosed
pursuant to subpoena, court order, judicial process or otherwise by law,
provided that the receiving Party provides prompt notice to the disclosing Party
of such requirement in order to give the disclosing Party an opportunity to
timely seek a protective order or other appropriate judicial relief.  In the
event the disclosing Party is unable to obtain a protective order or other
appropriate judicial relief, the receiving Party shall disclose only that
portion of the disclosing Party’s Confidential Information which is legally
required to be disclosed, and ensure that all such Confidential Information of
the disclosing Party shall be redacted to the fullest extent permitted by law
prior to such disclosure and that the disclosing Party shall be given an
opportunity to review the Confidential Information prior to its disclosure.



10.5
The obligations of confidence referred to in this Clause 10 shall not extend to
any information for which the receiving Party can prove by written evidence
that:



 
(a)
it was or became generally available to the public otherwise than by reason of a
breach by the receiving Party of the provisions of this Clause 10;



 
(b)
it was known to the receiving Party and is at its free disposal prior to its
receipt from the disclosing Party;



 
(c)
it was subsequently disclosed to the receiving Party without being made subject
to an obligation of confidence by a Third Party;



 
(d)
Lonza or Micromet are required to disclose under any statutory, regulatory or
similar legislative requirement, subject to the imposition of obligations of
secrecy wherever possible in that relation; or



 
(e)
it was developed by any servant or agent of the receiving Party without access
to or use or knowledge of the information by the disclosing Party.



10.6
The Parties acknowledges that:



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
23

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
Execution Copy
[logo.jpg]



 
(a)
without prejudice to any other rights and remedies that the Parties may have,
the Parties agree that the Lonza Confidential Information and Micromet
Confidential Information is valuable and that damages may not be an adequate
remedy for any breach of the provisions of this Clause 10.  The Parties agree
that the relevant Party will be entitled without proof of special damage to seek
the remedies of an injunction and other equitable relief for any actual or
threatened breach by the other Party;



 
(b)
save as provided herein Lonza shall not at any time have any right, title,
licence or interest in or to the Micromet Technology or any other Intellectual
Property vested in Micromet or to which Micromet is entitled; and



 
(c)
save as provided herein Micromet shall not at any time have any right, title,
licence or interest in or to Lonza Confidential Information, the Lonza
Technology or any other Intellectual Property relating to the Process which are
vested in Lonza or to which Lonza is otherwise entitled.



10.7
All Confidential Information is and shall remain the sole and exclusive property
of the disclosing Party.  The receiving Party agrees that upon termination of
this Agreement and subject to Micromet's right to retain certain Confidential
Information under the Technology Transfer and License Agreement, within [***]
thereafter, the receiving Party shall:  (a) cease any use of the Confidential
Information, including any [***], and all copies of the foregoing or any portion
thereof, in whatever form or medium stored, and (b) transfer all Confidential
Information of the disclosing Party, including all documents, samples,
summaries, extracts, records or other materials that contain any Confidential
Information, in whatever form or medium stored, to the disclosing Party or its
designee, and such designee shall be subject to legally binding nondisclosure
and use restrictions that are at least as restrictive as the terms of this
Agreement, and (c) upon completion of such transfer, certify in writing that
such transfer is complete.



11.
Option for [***]



11.1
Lonza hereby grants to Micromet an option to conclude a [***] for the
[***].  The terms and conditions of such [***] shall be negotiated in good faith
and based on the conditions provided in Schedule 13.  On a regular basis during
the term of this Agreement, Lonza will inform Micromet about the lead times for
[***] and the Parties will agree on any reasonable updates to Schedule 13, such
first update to be agreed after establishment of the Process at Lonza.



11.2
Due to the need of [***], Micromet will [***].  In the event that such [***] is
not concluded before regulatory approval for the Product is granted, Micromet's
option under this Clause 11 will expire.



12.
Termination of the Agreement, Termination of Certain Works and Services or Slots



12.1
This Agreement shall commence on the Effective Date and shall expire upon
completion of the Works and Services, unless earlier terminated in accordance
with this Clause 12.



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
24

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
Execution Copy
[logo.jpg]



12.2
If it becomes apparent to either Lonza or Micromet at any stage in the provision
of the Works and Services that it will not be possible to complete the Works and
Services for scientific or technical reasons, such issue shall be discussed in
the Steering Committee and a [***] period shall be allowed for good faith
discussion and attempts to resolve such problems or to agree on a mutual
termination of this Agreement. If such problems are not resolved within such
period, Micromet shall be entitled to terminate the Agreement forthwith by
notice in writing and with immediate effect.  Furthermore, Micromet may in its
sole discretion terminate this Agreement in whole or terminate certain Works and
Services or production slots of the Project Plan at any time for any reason by
giving not less than [***] notice in writing to Lonza.  In the event of any such
termination outlined above, Micromet shall pay to Lonza a termination sum
calculated by reference to all the Works and Services performed by Lonza prior
to such termination (including a pro rata proportion of the Price for any stage
of the Works and Services which is in process at the date of termination) and
all expenses reasonably incurred by Lonza in giving effect to such termination,
including the costs of terminating any commitments entered into under the
Agreement, provided, however, that Lonza will make all reasonable efforts to use
any materials and services intended for Micromet for other purposes.  The
termination sum shall not exceed the unpaid Price for the stage in process and
any prior stages and no re-imbursement to Lonza is owed by Micromet in the event
notice to terminate Works and Services pursuant to this Clause 12.2 is issued to
Lonza more than [***] before Lonza's then estimated start date for any stage.



12.3
In the event of termination pursuant to Clause 12.2 and subject to Clauses 12.5,
12.6 and 12.7 Micromet shall pay Lonza a termination sum regarding terminated
production slots calculated in accordance with the principles of Clause 12.2
above plus:



 
(a)
in the event notice to terminate Works and Services pursuant to this Clause 12.3
is issued to Lonza [***] or less before Lonza’s then estimated start date for
any stage of those Works and Services which include activities in Lonza’s cGMP
fermentation and/or purification facilities (i.e., the cGMP Batches), or is
issued to Lonza at any time during any such stage, Micromet shall pay Lonza a
sum equal to [***] [***], which payment to Lonza shall become due on the date of
termination of such Works and Services; or



 
(b)
in the event notice to terminate Works and Services pursuant to this Clause 12.3
is issued to Lonza more than [***] but not more than [***] before Lonza’s then
estimated start date for any stage of those Works and Services which include
activities in Lonza’s cGMP fermentation and/or purification facilities (i.e. the
cGMP Batches), Micromet shall pay Lonza a sum equal to [***] [***]; which
payment to Lonza shall become due on the date of termination of such Works and
Services; or



 
(c)
in the event notice to terminate Works and Services pursuant to this Clause 12.3
is issued to Lonza more than [***] but not more than [***] months before Lonza’s
then estimated start date for any stage of those Works and Services which
include activities in Lonza’s cGMP fermentation and/or purification facilities
(i.e. the cGMP Batches), Micromet shall pay Lonza a sum equal to [***] [***];
which payment to Lonza shall become due on the date of termination of such Works
and Services.



 
The price of the [***] shall not include the [***].  Any [***] ordered at the
time of termination which cannot be used by Lonza for other purposes will be
paid by Micromet and Micromet may request transfer of such [***] to Micromet.



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
25

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
Execution Copy
[logo.jpg]



 
No re-imbursement to Lonza is owed by Micromet in the event notice to terminate
Works and Services pursuant to this Clause 12.3 is issued to Lonza more than
[***] months before Lonza's then estimated start date for any
Batch.  Furthermore and for the avoidance of doubt, no re-imbursement to Lonza
is owed by Micromet [***]



12.4
Lonza shall use commercially reasonable efforts to otherwise [***].  The
obligation to make payment under Clause12.3 shall be reduced (retrospectively,
and hence Lonza shall make an appropriate refund to Micromet) to the extent that
Lonza mitigates its loss in this regard (and Lonza shall promptly notify
Micromet of any such mitigation).  This provision shall not entitle Micromet to
be refunded an amount greater than that paid by Micromet to Lonza pursuant to
this Clause 12 and Lonza shall be entitled to deduct from the amount due to be
refunded to Micromet its reasonable personnel and associated costs in attempting
to mitigate its loss.



12.5
For the avoidance of doubt activities relating to cGMP fermentation shall be
deemed to commence with the date of removal of the vial of cells from frozen
storage for the performance of the fermentation.



12.6
The Parties may each terminate the Agreement forthwith by notice in writing to
the other Party if the other commits a material breach of the Agreement (which
shall include a breach of the warranties set out in Clause 9 above) which in the
case of a breach capable of remedy is not remedied within [***] in the event of
a breach of payment obligations, and within [***] in the event of any other
breach, of the receipt by the other of notice identifying the breach and
requiring its remedy.



12.7
Micromet may terminate this Agreement forthwith by notice in writing to Lonza
upon the occurrence of any of the following events:



 
(a)
[***];



 
(b)
[***];



 
(c)
[***].



12.8
Upon the termination of this Agreement for whatever reason:



 
(a)
Lonza shall promptly return to Micromet all Micromet Know How and shall dispose
of or return to Micromet the Micromet Materials, the Micromet Cell Line and the
Micromet Process and any materials therefrom, as directed by Micromet;



 
(b)
Micromet shall promptly return to Lonza all Lonza Confidential Information it
has received from Lonza;



 
(c)
Lonza shall summarize all Works and Services performed up to the termination of
the Agreement and provide such summary documents to Micromet;



 
(d)
subject to Clause 14 below, Micromet shall not thereafter use or exploit the
Lonza Technology in any way whatsoever; and



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
26

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
Execution Copy
[logo.jpg]



 
(e)
Lonza and Micromet shall do all such acts and things and shall sign and execute
all such deeds and documents as the other may reasonably require to evidence
compliance with this Clause 12.8.



12.9
Termination of this Agreement for whatever reason shall not affect the accrued
rights of either Lonza or Micromet arising under or out of this Agreement and
all provisions which are expressed to survive the Agreement shall remain in full
force and effect.



13.
[***]



Lonza agrees that [***] of the [***] for the [***] or [***], it shall not,
directly or indirectly:


 
(a)
engage in, continue in or carry on [***] as the [***] or [***], including [***]
which is so engaged;



 
(b)
consult with, advise or assist in any way, whether or not for consideration, any
corporation or other business organization [***] as the [***] or [***];



 
(c)
engage in any practice the purpose of which is to evade the provisions of this
[***];



 
provided, however, that the foregoing prohibition does not extend to [***] of
the [***] of the [***].



14.
Technology Transfer and License



 
At any time during the course of this Agreement [***], Micromet has the option
to conclude the Technology Transfer and License Agreement between Micromet and
Lonza attached hereto as Schedule 14, in order to allow Micromet (or a [***]
designated by Micromet) to replicate the Process (as it exists at the date of
such request) in the manufacture of the Product in order to either establish a
second source for supply or to transfer manufacturing to a Third Party,
provided, however, that [***]).  Following exercise of the option and provided
[***] of Lonza have been used for the manufacture of Product, Lonza shall supply
to Micromet such information and assist Micromet regarding access to [***], as
is agreed therein.



15.
Force Majeure



15.1
If Lonza is prevented or delayed in the performance of any of its obligations
under the Agreement by Force Majeure and shall give written notice thereof to
Micromet specifying the matters constituting Force Majeure together with such
evidence as Lonza reasonably can give and specifying the period for which it is
estimated that such prevention or delay will continue, Lonza shall be excused
from the performance or the punctual performance of such obligations as the case
may be from the date of such notice for so long as such cause of prevention or
delay shall continue.



15.2
The expression "Force Majeure" shall be deemed to include any cause affecting
the performance by Lonza of the Agreement arising from or attributable to acts,
events, acts of God, omissions or accidents beyond the reasonable control of
Lonza.



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
27

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
Execution Copy
[logo.jpg]



16.
Governing Law, Jurisdiction and Enforceability



16.1
The construction, validity and performance of the Agreement shall be governed by
the laws of Switzerland.



16.2
No failure or delay on the part of either Lonza or Micromet to exercise or
enforce any rights conferred on it by the Agreement shall be construed or
operate as a waiver thereof nor shall any single or partial exercise of any
right, power or privilege or further exercise thereof operate so as to bar the
exercise or enforcement thereof at any time or times thereafter.



16.3
Any disputes relating to issues arising from this Agreement shall, in the
absence of resolution within [***] of the dispute arising, be referred to the
[***] of Micromet and Lonza, who shall discuss the matter and attempt to resolve
it by mutual consent.  The [***] of Micromet and Lonza shall meet once
face-to-face within [***] to discuss and resolve the dispute.  If the dispute
cannot be resolved within [***], either Party may, by written notice to the
other Party, invoke the mediation procedure set out in Clause 16.4 below.



16.4
If a dispute arises between the Parties that the Parties cannot resolve pursuant
to Clause 16.3 above, the Parties agree to try to solve such dispute amicably by
mediation.  The Parties shall conduct a mediation procedure according to the ICC
ADR Rules of the International Chamber of Commerce (ICC) in effect on the date
of the commencement of the mediation proceedings.  The location of the mediation
proceedings will be Basel. The number of mediators will be one (1).  The
language of the mediation proceeding will be English.  If the dispute has not
been settled pursuant to the said rules within [***] following the filing of a
request for mediation or within such other period as the Parties may agree in
writing, either Party may submit the dispute to final and binding arbitration.



16.5
Any dispute relating to the validity, performance, construction or
interpretation of this Agreement, which cannot be resolved amicably between the
Parties, shall be submitted to arbitration in accordance with the ICC
Arbitration Rules of the International Chamber of Commerce.  The decision of the
arbitrators shall be final and binding upon the Parties (absent manifest error
on the part of the arbitrator(s)) and enforceable in any court of competent
jurisdiction.  The location of arbitration will be Basel.  The arbitration will
be heard and determined by one (1) arbitrator, who will be jointly selected by
Lonza and Micromet.  If, within [***] following the date upon which a claim is
received by the respondent, the Parties cannot agree on a single arbitrator, the
arbitration will be heard and determined by three (3) arbitrators, with one
arbitrator being appointed by each Party and the third arbitrator being selected
by the two Party-appointed arbitrators.  If either Party fails to select an
arbitrator, or if the Party-appointed arbitrators cannot agree on a third
arbitrator within [***] of the respondent receiving the claim, such arbitrator
will be appointed by the International Court of Arbitration according to the ICC
Rules.  The arbitration award that is consistent with the provisions of this
Agreement that is so given will be binding upon the Parties, accompanied by a
reasoned opinion in writing (in English), and the judgment on the award may be
entered in any court having competent jurisdiction thereof.  Each Party will
bear its own costs and expenses (including its attorney’s fees) associated with
any arbitration initiated under this section, and each Party will bear an equal
share of the arbitrators’ and administrative fees associated with any
arbitration initiated under this section.  The language of the arbitration
proceeding will be English.  Notwithstanding the provisions of this Clause 16.5,
each Party shall have the right to seek preliminary or permanent injunctive or
other equitable relief in any court of competent jurisdiction as such Party
deems necessary to preserve its rights and to protect its interests.



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
28

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
Execution Copy
[logo.jpg]



16.6
Nothing in this Clause 16 shall prevent a Party from exercising any right under
this Agreement, including the right of termination under Clause 12 above.



17.
Notices



17.1
Any notice or other communication to be given under this Agreement shall be
delivered personally or sent by facsimile transmission, or if facsimile
transmission is not available, by first class pre-paid post addressed as
follows:



(a)
If to Lonza to: 
Lonza Sales AG
   
Muenchensteinerstrasse 38
   
CH-4402 Basel
   
Switzerland  
   
Facsimile: +41 61 316 8329
   
Attention: The Head of Legal Services
       
with a copy to:
Lonza Biologics plc
   
228 Bath Road
   
Slough
   
Berkshire SL1 4DX
   
England
   
Facsimile: +44 1753 777001
   
Attention:  The Head of Legal Services
     
(b)
If to Micromet to:
Micromet AG
   
Staffelseestrasse 2
   
D-81477 Munich
   
Germany
   
Facsimile: +49-89-895 277 205
   
Attention: Head of Business Development
     
 
with a copy to:
Micromet, Inc. 
   
6707 Democracy Boulevard
   
Suite 505
   
Bethesda, MD 20817
   
United States of America
   
Attention: General Counsel
   
Facsimile: +1 240 752-1425



or to such other destination as either Party hereto may hereafter notify to the
other in accordance with the provisions of this Clause 17.


17.2
All such notices or other communications shall be deemed to have been served as
follows:



 
(a)
if delivered personally, at the time of such delivery;



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
29

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
Execution Copy
[logo.jpg]



 
(b)
if sent by facsimile, upon receipt of the transmission confirmation slip showing
completion of the transmission;



 
(c)
if sent by first class pre-paid post, ten (10) business days (Saturdays, Sundays
and Bank or other public holidays excluded) after being placed in the post.



18.
Illegality



18.1
If any provision or term of this Agreement or any part thereof shall become or
be declared illegal, invalid or unenforceable for any reason whatsoever
including but without limitation by reason of the provisions of any legislation
or other provisions having the force of law or by reason of any decision of any
Court or other body or authority having jurisdiction over the Parties hereto or
this Agreement including the EC Commission or the European Court of Justice:

 
 
(a)
such provision shall, so far as it is illegal, invalid or unenforceable, be
given no effect by the Parties and shall be deemed not to be included in this
Agreement;



 
(b)
the other provisions of this Agreement shall be binding on the Parties as if
such provision was not included therein; and



 
(c)
the Parties agree to negotiate in good faith to amend such provision to the
extent possible for incorporation herein in such reasonable manner as most
closely achieves the intention of the Parties without rending such provision
invalid or unenforceable.



19.
Quality Agreement



 
Simultaneously with the execution of this Agreement, the Parties will enter into
a separate quality agreement as annexed hereto as Schedule 10 ("Quality
Agreement").  The Quality Agreement and its Exhibits supplement this
Agreement.  To the extent that inconsistencies exist between the contents of the
Quality Agreement and this Agreement, the stipulations of this Agreement shall
prevail.



20.
Miscellaneous



20.1
Lonza shall be entitled to instruct one or more of its Affiliates to perform any
of Lonza’s obligations contained in this Agreement, but Lonza shall remain fully
responsible in respect of those obligations.  Subject thereto, neither Party
shall be entitled to assign, transfer, charge or in any way make over the
benefit and/or the burden of this Agreement without the prior written consent of
the other which consent shall not be unreasonably withheld or delayed, save that
either Party shall be entitled without the prior written consent of the other
Party to assign, transfer, charge, sub-contract, deal with or in any other
manner make over the benefit and/or burden of this Agreement to a successor of
that Party’s business by reason of merger, sale or license of all or
substantially all of its assets related to this Agreement or any other form of
acquisition.



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
30

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
Execution Copy
[logo.jpg]



20.2
The obligations of the Parties under Clauses 8 (Intellectual Property), 9
(Warranties and Indemnification), 10 (Confidentiality), and 12.8 and 12.9
(consequences of termination) and 14 (Technology Transfer and License) shall
survive the termination of this Agreement for any reason.



20.3
The press releases that Micromet and Lonza will issue upon execution of this
Agreement are attached hereto as Schedule 15.  The text of any further press
release or other further communication to be published by or in the media
concerning the subject matter of the Agreement shall require the prior written
approval of Lonza and Micromet.



20.4
The Agreement embodies the entire understanding of Lonza and Micromet and there
are no promises, terms, conditions or obligations, oral or written, expressed on
implied, other than those contained in the Agreement.  The terms of the
Agreement shall supersede all previous agreements (if any) which may exist or
have existed between Lonza and Micromet relating to the Works and Services.



20.5
The Parties to this Agreement do not intend that any term hereof should be
enforceable by any person who is not a Party to this Agreement.



20.6
No variation of or addition to this Agreement or any part thereof shall be
effective unless in writing and signed on behalf of both
Parties.  Notwithstanding the above the Parties hereby confirm that amendments
to the Specifications shall be effective if reduced to writing and signed by the
quality and/or regulatory representative of both Parties, which quality and/or
regulatory representative shall be nominated from time to time by each Party.



List of Schedules:


Schedule 1:
Micromet Materials including Cell Line Particulars
Schedule 2:
Product Specifications
Schedule 3:
Prices and Terms of Payment
Schedule 4:
Identification of Lonza Know How
Schedule 5:
List of Lonza Patent Rights
Schedule 6:
Identification of Micromet Know-How
Schedule 7:
List of Micromet Patent Rights
Schedule 8 A: 
Project Plan up to Stage 30
Schedule 8 B:
Project Plan for pre-LA (as of Stage 31)
Schedule 9:
[***] Agreement
Schedule 10:
Quality Agreement
Schedule 11:
Testing of Product
Schedule 12:
Territories
Schedule 13:
Terms and Conditions for [***]
Schedule 14:
Technology and License Agreement
Schedule 15:
Micromet Press Release and Lonza Press Release



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
31

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
Execution Copy
[logo.jpg]



AS WITNESS the hands of the duly authorised representatives of the Parties
hereto the day and year first above written.
 
Micromet AG
 
Lonza Sales AG
     

Signature:
/s/ Jens Hennecke
 
Signature:
/s/ Una Hultry

Printed Name:
Jens Hennecke
 
Printed Name:
Una Hultry

Title:
SVP Business Development
 
Title:
Authorized Signatory
         

Signature:
/s/ Patrick Baeuerle
 
Signature:
/s/ Gerry Kennedy

Printed Name:
Patrick Baeuerle
 
Printed Name:
Gerry Kennedy

Title:
SVP, Chief Scientific Officer
 
Title:
Authorized Signatory



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


SCHEDULE 1


Micromet Materials including Cell Line Particulars


[***]


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


SCHEDULE 2
Product Specifications


[***]


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


SCHEDULE 3


Price and Terms of Payment


[***]


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


SCHEDULE 4


Identification of Lonza Know-How
(to be licensed to Micromet under Schedule 14)


[***]


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


SCHEDULE 5


List of Lonza Patent Rights


[***]


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


SCHEDULE 6


Identification of Micromet Know How


[***]


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


SCHEDULE 7


List of Micromet Patent Rights


Application
Number
 
Application
Filing Date
   
Country
   
Title of Application
   
Status
   
Patent Number
                                           

[***]


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


SCHEDULE 8 A


Project Plan


[***]


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


SCHEDULE 8 B


Project Plan for pre-LA (as of Stage 31)


[***]


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


 SCHEDULE 9


[***] AGREEMENT
 
[***]


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


SCHEDULE 10


TO THE DEVELOPMENT AND SUPPLY AGREEMENT
Dated November 23, 2009
 
LONZA SALES AG
 
AND
 
MICROMET AG
 

--------------------------------------------------------------------------------

 
QUALITY AGREEMENT
 

--------------------------------------------------------------------------------

 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 


***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
Schedule 10
 



THIS QUALITY AGREEMENT is made


BETWEEN


1.
LONZA SALES AG, of Muenchensteinerstrasse 38, CH-4002, Basel, Switzerland
(hereinafter referred to as "Lonza") and



2.
MICROMET AG, of Staffelstrasse 2, D-81477, Munich, Germany (hereinafter referred
to as "Micromet")

 
WHEREAS:


A
Lonza and Micromet have entered into a Development and Supply Agreement pursuant
to which Lonza agreed to provide Micromet with development, manufacturing and
supply services ("Works and Services") for Micromet's Intermediate Biological
(Investigational) Medicinal Product (IB(I)MP) MT103 (also known as Blinatumomab)
for use as proprietary investigational medicinal product (the "Product").



B.
The Parties now wish to further define the pharmaceutical roles and
responsibilities of each Party for the Manufacture, testing and Release of
Product with respect to relevant current Good Manufacturing Practices ("cGMP")
and Applicable Laws. Nothing in this Quality Agreement shall limit a Party’s
obligation to comply with cGMP and Applicable Laws (as defined below) on the
occasion that Lonza Manufactures Product for Micromet for further manufacturing
use in the preparation of human drug products for clinical trial supply.



C
This Quality Agreement takes the form of a detailed checklist of the activities
associated with the production, analysis, release, and distribution of Product.
Responsibility for each activity is assigned to either Lonza and/or Micromet in
the appropriate box in the delegation responsibility checklist that follows. To
facilitate routine communications between the Parties, a list of key contacts is
provided in Annex 1. For each responsibility listed, the respective Party is
required to put into effect all applicable procedures and to take all necessary
actions to execute that responsibility in accordance with cGMP and Applicable
Laws.



D.
The Parties wish that Lonza, having particular expertise in the activities
contained in this Quality Agreement (as defined below), may perform the
activities and obligations set forth in this Quality Agreement.



 *** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
Schedule 10
 

 
Table of Contents


1
.
Preface / Overall Responsibilities
4
2
.
Definitions and Interpretation
5
3
.
Facilities / Materials Controls
8
   
3.1
Organization and Key Personnel
8
   
3.2
Buildings, Facilities, Utilities and Equipment
9
   
3.3
Raw Materials Controls
10
4
.
Process Controls
11
   
4.1
Cell Banks
11
   
4.2
Product Specification
11
   
4.3
Production, Process Handling and Process Control
11
   
4.4
Product Storage, Labeling, Packaging and Shipment
13
5
.
Quality Control Laboratories
13
   
5.1
QC Laboratory Controls
13
6
.
Quality Assurance / Quality Management Systems
15
   
6.1
Complaints, Recalls and Adverse Events
15
   
6.2
Batch Review and Product Disposition
16
   
6.3
Records Retention
16
   
6.4
Deviations / Investigation Reports
16
   
6.5
Change Control Procedures
17
7
.
Regulatory Authorizations and Inspections
18
   
7.1
Regulatory Agency Inspections
18
   
7.2
Regulatory Authorizations / Submissions
18
8
.
Micromet Oversight
19
   
8.1
Audit Allowance
19
   
8.2
Periodic Review of Quality Agreement
20
9
.
Term
 
21
10
.
Miscellaneous
22
   
Annex 1 - Key Contacts
23
   
Annex 2 - Multi Site Responsibilities Matrix
24
   
Annex 3 - Additional Considerations for IB(I)MP Intended for Commercial Use
25
   
Annex 4 - Information to be provided to Micromet
26

 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 


***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
Schedule 10
 



NOW IT IS AGREED as follows:


1.           Preface / Overall Responsibilities


1.1
This Quality Agreement outlines the responsibilities of Micromet and Lonza with
respect to the quality assurance of Product Manufactured by Lonza for Micromet
under the terms of the Development and Supply Agreement and in accordance with
cGMP and Applicable Laws.



1.2
Micromet acknowledges that certain activities and obligations under the Quality
Agreement may be performed by Lonza’s Affiliates having expertise in the
relevant areas, provided that (i) Lonza shall remain responsible to Micromet for
the acts and omissions of their Affiliates; and (ii) Micromet is at any time
informed which of Lonza's Affiliates is in charge of that certain activities and
obligations.



1.3
The following delegation responsibility checklist describes generic quality
activities that are to be performed by both Parties for Product used by Micromet
for further manufacturing use in the preparation of human drug products for
clinical trial supply / in market supply.  The specific Works and Services to be
provided by Lonza are set out in the Development and Supply Agreement (and any
amendments to the Development and Supply Agreement) on Price and other terms
accepted by both Parties.



1.4
Lonza is responsible for ensuring that the quality requirements for Product are
as specified in the approved Product Specification and that Product is
Manufactured in accordance with cGMP and all Applicable Laws.



1.5
Lonza is responsible for final review, approval and QP certification of the
Product for further processing.



1.6
LONZA is responsible for analytical testing of the Product and the further
processed Drug Product.



1.7
Micromet or its designee is responsible for shipping and the final review,
approval and Release of the final Drug Product for use in clinical trial supply.



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
Schedule 10
 

2.            Definitions and Interpretation


For purposes of this Quality Agreement, the following terms shall have the
following meanings unless the context requires otherwise. Capitalized terms used
herein and not defined herein shall have the meaning as defined in the
Development and Supply Agreement.


 
Applicable Laws
means all applicable provisions of all statutes, laws, rules, regulations,
administrative codes, permits and licenses from regulatory authorities or
agencies applicable to the Manufacture of the Product;



 
Batch
means the total Product (Drug Substance) obtained from the fermentation and
associated purification using the Process and carried out in accordance with
cGMP and Applicable Laws;



 
Batch Records
means the completed documentation associated with the manufactured Product on
each Batch for official and cGMP compliant documentation purposes;



 
Certification
means a certification of any Batch by a Qualified Person for further processing
confirming that the Batch is manufactured in accordance with the relevant
requirements for human use (as defined in Directive 2001/83/EC for medicinal
products for human use), commonly known as “QP batch release”;



 
CofA
means Certificate of Analysis;



 
CofC
means Certificate of Compliance;



 
cGMP
means current Good Manufacturing Practice and general biologics products
standards as promulgated under the European Commission Directives 91/356/EEC, as
amended by Directive 2003/94/EC, and 91/412EEC respectively; the International
Committee for Harmonisation (ICH) Q7 Guideline on Good Manufacturing Practice
for Active Pharmaceutical Ingredients; the U.S. Federal Food, Drug and Cosmetic
Act found in Title 21 of the U.S. Code of Federal Regulations (CFR), including
but not limited to Parts 210, 211 and Parts 11, 310 et seq., 600 to 610, the
European Commission Guidelines of Good Manufacturing Practices for Medicinal
Products as promulgated under European Directive 2003/94/EC (Eudralex – Volume
IV) and the respective Japanese directives and guidelines by the Japanese
authorities, as applicable. Lonza meets EU GMP requirements as defined in
Eudralex - Volume IV Good Manufacturing Guidelines by the European Commission
for medicinal products for human and veterinary use (EU-GMP Guidelines);

 
 
Development and
Supply Agreement
means the Development and Supply Agreement to which this Quality Agreement is
attached as Schedule 10;




 
Drug Product
Product or a combination of Product with other substances being in its final
container suitable for administration to human beings (bulk unlabeled and final
product labeled).



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
Schedule 10
 

Drug Product Specification
means the specification for Drug Product, set forth under Sections B and C of
Schedule 2 of the Development and Supply Agreement, and any amendments to any of
the foregoing specifications regarding the Drug Product as agreed upon by the
Parties from time to time;



 
Facility/ Facilities
means the facilities of Lonza where the Product is Manufactured in compliance
with cGMP and Applicable Laws. Facilities of sub-contractors of Lonza shall only
be deemed Facilities under this Quality Agreement upon prior written approval of
Micromet;



 
FDA
means U.S. Food and Drug Administration;



 
FEFO
means First Expired First Out;



 
FIFO
means First In First Out;



 
ICH
means International Conference on Harmonization;



 
IB(I)MP
means Intermediate Biological (Investigational) Medicinal Product also known as
Drug Substance;



Manufacture / Manufacturing
means and includes all operations of the Process used by Lonza for the
production of the Product in accordance with the Product Specification and cGMP,
i.e., receipt of materials, production, packaging, repackaging, labeling,
relabeling, quality control, quality assurance, Release, storage and
distribution of the Product;



 
Product
means IB(I)MP of MT103 Manufactured under the Development and Supply Agreement
in accordance with the Product Specifications, cGMP and Applicable Laws;



 
Product Specification
means the receiving, in-process and finished Product specification for Drug
Substance, set forth in Section A of Schedule 2 of the Development and Supply
Agreement applicable to the Product, as amended in accordance with the
Development and Supply Agreement and this Quality Agreement, and any amendments
to any of the foregoing specifications regarding the Product as agreed upon by
the Parties from time to time;



 
Qualified Person/ QP
means a person qualified pursuant to Applicable Laws confirming that the Batch
is in accordance with the relevant requirements (as defined in Directive
2001/83/EC for medicinal products for human use);



 
Quality Agreement
means this Quality Agreement which is attached to the Development and Supply
Agreement as Schedule 10;



 
Raw Materials
means all raw materials, supplies, components and packaging necessary to
Manufacture the Product in accordance with the Product Specification, but not
including the Product



 
Reprocessing
means the process by which a lot or portion of a lot is purified through repeat
of established and approved Manufacturing steps to produce Product that meets
appropriate standards, specifications and any other relevant control limit
criteria;



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
Schedule 10
 

 
 
SOP(s)
means the standard operating procedures in effect at Lonza which are applicable
to the Manufacture of the Product and which comply with cGMP and applicable
Laws;



 
TSE/BSE
means Transmissible Spongiform Encephalopathy / Bovine Spongiform
Encephalopathy.



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
Schedule 10
 

3.           Facilities / Materials Controls


3.1         Organization and Key Personnel
Lonza Responsibility
 
Micromet Responsibility
·     Will maintain a quality unit that is independent of the production unit
and has the responsibility and authority to approve or reject components, Raw
Materials/ [***], bulk packaging materials, Product, SOPs, master Batch Records,
deviation/investigations, and executed production Batch Records.
 
N/A
     
·     Will provide and document initial and on-going cGMP and process specific
technical training of employees involved in GMP operations.
 
N/A
     
·     Will ensure that the use of consultants is supported by documented
verification that the consultant(s) has(have) the sufficient education,
training, experience, or any combination thereof, to advise on the subject for
which they are retained.
 
N/A
     
·     Ensure and allocate adequate number of personnel have appropriate
training, skills, knowledge and experience to perform and supervise the
Manufacture and testing of the Product and the Drug Product in accordance to
cGMP and Applicable Laws.
 
N/A
     
·     Will ensure that responsibilities and procedures applicable to the quality
unit are documented in writing and consistently followed.
 
N/A
     
·     Will conduct internal audits of all relevant activities to ensure
compliance with cGMP and applicable SOPs. Audit findings and corrective actions
will be documented, brought to the attention of Lonza’s Facility management, and
resolved in a timely and effective manner.
 
N/A



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
Schedule 10
 

3.2         Buildings, Facilities, Utilities and Equipment
Lonza Responsibility
 
Micromet Responsibility
·     Ensure Facilities, premises, environment, utilities, equipment and
computerised systems are properly designed, validated and maintained in
accordance with cGMP and Applicable Laws.
 
N/A
     
·     Will be responsible for ensuring that any Facility owned and operated by a
sub-contractor who performs GMP relevant work operates in compliance with cGMP
and Applicable Laws. Will inform Micromet in advance of its intent to
sub-contract. Will sub-contract only upon written approval from Micromet for
sub-contracting.
 
·     Approval of Facilities.
     
·     Provide a list, upon request, to Micromet of any sub-contractors used to
perform GMP operations, or GMP support operations.
 
·     Review list.
     
·     Maintain controlled access to Facilities.
 
N/A
     
·     Via change control will notify Micromet as soon as reasonably practicable
of any known changes in ownership of sub-contractors used by Lonza (See Change
Control Section under Section 6.5 for further details).
 
N/A
     
·     Ensures appropriate separation and controls are in place for operation of
multi-product Facilities. An example of a multi site responsibilities matrix is
attached hereto as Annex 2.
 
N/A
     
·     Review data provided by Micromet.
 
·     Upon request, will provide Lonza with Product data/samples required to
conduct cleaning studies.
     
·     Label and store any Product dedicated equipment to adequately prevent
unintended use for other products.
 
N/A
     
·     Maintain an environmental water and clean steam monitoring program to
ensure compliance with environmental monitoring regulations and SOPs.
 
N/A
     
·     Will qualify, maintain and calibrate equipment and utility services
associated with Manufacturing the Product in accordance with cGMP, Applicable
Laws, and SOPs.
 
N/A
     
·     Will ensure, via validation or verification, that cleaning processes
carried out on Product contact surfaces between batches of different products
and Raw Materials/[***] are adequate to prevent contamination.
 
N/A
     
·     Will maintain complete and accurate cleaning and use logs of equipment
used for the Manufacture of Product
 
N/A



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
Schedule 10
 

 
3.3        Raw Materials Controls
Lonza Responsibility
 
Micromet Responsibility
·     Source, test and release Raw Materials and/or primary packaging of
appropriate quality for processing of Product.
 
N/A
     
·     Ensure that all animal derived Raw Materials used for Product are
appropriately tested in line with cGMP and Applicable Laws.
 
·     As applicable, provide information to Lonza on any known animal derived
Raw Materials requested for use in the Manufacturing.
     
·     Assess and approve Suppliers of Raw Materials and components in accordance
with the relevant Lonza SOPs.
 
N/A
     
·     Retain representative samples of critical Raw Materials, as appropriate
and in accordance with the relevant SOP(s) and cGMP for retention samples;
 
·     Store, under appropriate conditions, a quantity sufficient to perform at
least two (2) full analyses, according to the relevant SOP.
 
 
N/A
·     Establish and maintain specifications for GMP materials as per SOPs.
 
·     As applicable, specify any special requirements for specifications of GMP
materials used in the process.
     
·     Utilize either FEFO or FIFO strategy for consumption of GMP materials.
 
N/A
     
·     Use Product bulk packaging and labelling information specified by
Micromet;
 
·     If not specified by Micromet, utilize Lonza generic bulk packaging and
labelling configurations as per SOP(s).
 
·     Approve Product bulk packaging and information on the label
     
·     Will be responsible for maintenance of specifications of the Raw Materials
/ [***].
 
N/A
     
N/A
 
·     Will approve all sources of Raw Materials/ [***] and other materials used
in the process.
     
·     Will be responsible for procurement, storage, sampling, testing, release,
assigning expiration or re-test dating, and maintaining records for each
delivery of Raw Materials/[***].
 
N/A
     
·     Will maintain a program to audit (if required) and qualify suppliers
of  critical Raw Materials/ [***] used in the Manufacturing of   Product to
ensure full compliance with cGMP and Applicable Laws and to verify the status of
Raw Materials/[***] of animal origin with respect to Transmissible Spongiform
Encephalopathy (TSE) issues.
 
N/A



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
Schedule 10
 

 
4.           Process Controls


4.1        Cell Banks
 
Lonza Responsibility
 
Micromet Responsibility
·     Review and approve characterisation data and store working stock of
Cell Banks in accordance with the Development and Supply Agreement and
Applicable Laws.
 
·     Supply Cell Banks and characterisation data.
     
·     Discuss any unexpected result with Micromet and agree action(s) to be
taken.
 
·     If Cell Banks are tested by any other organisation other than Lonza, any
unexpected results must be reported to Lonza within [***].
     
·     Review data.
 
·     Provide shipping validation for shipping container used to ship Cell
Banks.
     
·     Will store the [***] (as well as the [***] [***] after generation through
Lonza) [***].
 
N/A
     
·     Prepare, characterize and store [***] per SOPs.
 
N/A



4.2        Product Specification
Lonza Responsibility
 
Micromet Responsibility
·     Jointly review, approve  and issue the following Product Specification(s)
as required per Development and Supply Agreement:
 
·      IB(I)MP
 
·      Drug Product.
 
 
 
 
·     Jointly review and approve, via the Micromet approval form, the following
Product Specification(s) as required per Development and Supply Agreement:
 
·      IB(I)MP
 
·      Drug Product.
 
·     Complete review, resolution of any questions and approval of Product
Specification within [***] from date of receipt or within another timeline that
has been mutually agreed by Micromet and Lonza.
     
·     In accordance with Lonza Quality Standard GROUP-2500, jointly review,
approve and issue the master certification documents (e.g. CofA, CofC...etc), as
required per Micromet.
 
·     Review and approve, via the Micromet approval form, the required master
certification documents, as applicable;
 
·     Complete review, resolution of any questions and approval of master
product certification documents within [***] from date of receipt or within
another timeline that has been mutually agreed by Micromet and Lonza.



4.3        Production, Process Handling and Process Control
Lonza Responsibility
 
Micromet Responsibility
·     Prepare, approve and maintain process documents relating to facility,
equipment and test methods.
 
N/A
     
·     Will develop, optimize and scale up Manufacturing processes in compliance
with the requirements set forth in the guideline ICH Q8,R1 (Pharmaceutical
Development) and make use of Quality by Design.
 
N/A

 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
Schedule 10
 

·     Will perform quality risk management as Part of development in compliance
with the requirements set forth in chapter II.3 of the guideline ICH Q9
(Pharmaceutical Development) and therefore will:
 
·     assess the critical attributes of Raw Materials;
 
·     identify critical process parameters and establish manufacturing controls.
 
N/A
     
·     Will compile a development report in a form suitable for incorporation
into regulatory submissions (i.e. IMPD/IND).
 
N/A
     
·     Will ensure that Product Manufactured is appropriately tested according to
agreed upon sampling and testing plans, Product Specification and approved
procedures.
 
N/A
     
·     Jointly review, approve and issue process descriptions.
 
·     Complete review of technical content, resolution of any questions and
approval of process description within [***] from date of receipt or within
another timeline that has been mutually agreed by Micromet and Lonza. Approval
to be captured via the Micromet approval Form;
 
·     Subsequent updates to technical content will be captured by change control
(see under Section 6.5 below).
     
·     Prepare master Batch Records for each processing step and make available
for Micromet to review during audit or other mutually defined frequency.
 
·     Review master Batch Records for accuracy of technical content for each
processing step and agree.
     
·     Define specifications and perform in-process controls and testing program.
 
·     Agree in-process testing strategy.
     
·     With Micromet, define process validation plans and timing for Product
including analytical validation and stability studies;
 
·     Annex 3 contains additional considerations for Product intended for
commercial use.
 
·   With Lonza, define process validation plans and timing for Product including
analytical validation and stability studies;
 
·     Annex 3 contains additional considerations for Product intended for
commercial use.
     
·     Designate unique Batch numbers for Raw Materials, process materials and
Product.
 
N/A
     
·     Maintain the Specifications file for Product
 
·     Notify Micromet of any changes to the Specifications file;
 
·     Assurance of consistency of current Specifications file and IMPD/ IND
versions and notify Micromet.
 
N/A
     
·     Unless due to emergency whereby product integrity is at risk, Lonza will
not Reprocess Product without prior notification and written approval of
Micromet.
 
 
·     If notification received prior to Reprocessing by Lonza, complete review,
resolution of any questions and approval of Reprocessing requests within [***];
 
·     Following emergency Reprocessing by Lonza, complete review, resolution of
any questions and approval of Reprocessing deviation/investigation within [***].

 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
Schedule 10
 

·     Provide documented reason and justification for Reprocessing event.
 
N/A
     
·     With Micromet, agree the appropriate testing required prior to the release
of processed or Reprocessed Product.
 
·     With Lonza, agree the appropriate testing required prior to the release of
processed or Reprocessed Product.



4.4        Product Storage, Labeling, Packaging and Shipment
Lonza Responsibility
 
Micromet Responsibility
·     Will maintain procedures to ensure Product is stored under appropriate
environmental conditions as defined by Micromet.
 
·     Specify to Lonza all applicable storage requirements for Product.
     
·     Store, label and package (including transport packaging) Product as
defined in the Product Specification.
 
N/A
     
·     Notify Micromet of proposed shipment date.
 
·     Agree shipment date.
     
·     Ship Product on behalf of Micromet to locations designated by Micromet.
 
·     Acknowledge receipt of Product in writing within [***] of receipt.
     
·     Provide generic shipping validation data, where available, for Product if
requested by Micromet.
 
·     Provide Product specific shipping validation OR, where applicable, request
in writing to utilize Lonza generic shipping validation for Product.
     
·     If Product is to be shipped under quarantine ensure written confirmation
received from Micromet to authorise shipment of Product under quarantine prior
to shipment.
 
·     Provide Lonza with written confirmation to authorise shipment of Product
under quarantine.



5.          Quality Control Laboratories
 
5.1        QC Laboratory Controls
Lonza Responsibility
 
Micromet Responsibility
·     Assess and approve contract testing laboratories for Raw Material, Cell
Banks, Product Release testing and Drug Product testing.
 
N/A
     
·     Notify Micromet of contract testing laboratories used for Product Release
testing and Drug Product testing.
 
·     Agree proposed use of contract testing laboratories.
     
·     Audit contract testing laboratories in accordance with GxP guidelines and
confirm audit to Micromet in writing.
 
N/A
     
·     Facilitate audit by Micromet if requested.
 
·     May perform audits of Lonza contract testing laboratories providing
Micromet is authorized to do so by the contract laboratory and accompanied by a
Lonza representative.
     
·     Review and approve Micromet strategy and deliverables for establishing
analytical methods for process.
 
 
·     Define strategy and deliverables for establishing analytical methods to be
used in support of process, including:
 
o     Methods to be developed by Lonza;
 
o     Methods to be transferred to Lonza from external



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
Schedule 10
 

·     Will submit any proposed major changes to analytical methods related to
the testing of Product and Drug Product to Micromet for review and approval
prior to the implementation of such changes. Change request notification and
approval will be documented according to the applicable SOP.
 
·     Will submit any proposed major changes to analytical methods related to
the Drug Product and Product to Lonza for review and approval prior to the
implementation of such changes. Change request notification and approval will be
documented.
     
·     Will not implement proposed major changes until written approval is
received from Micromet.
 
N/A
     
·     Will be responsible for performing [***] identification test on each lot
of Raw Materials in accordance with approved analytical methods and
specifications, compendial methods and SOPs.
 
N/A
     
·     Will be responsible for performing all in-process testing in accordance
with approved procedures.
 
N/A
     
·     Will provide Micromet with a Certificate of Analysis and a Certificate of
Compliance as well as a QP Certification statement individually or as combined
documentation.
 
N/A
     
·     Perform Product and Drug Product testing against Product and Drug Product
Specification.
 
N/A
     
·     Notify Micromet of confirmed out of Specification results (OOS) regarding
Product Release testing and Drug Product testing.within target of [***], not to
exceed [***], of the OOS being confirmed.
 
·     Complete review, resolution of any questions and approval of investigation
reports within [***] regarding any out of Specification result (OOS) of Product
and Drug Product
 
·     For target specifications agree impact on quality and safety of Product
and Drug Product.
     
·     Will provide Micromet with a written report on the investigation and
resolution of the OOS test result within [***] of confirmation of the result,
unless granted approval by Micromet for a longer period.
 
N/A
     
·     Take bulk Product retention samples from each Batch with sufficient volume
for at least [***] full biochemical Product Specification analyses for use in
the event of an investigation on Product Released for clinical trial supply.
 
·     Define number of samples required to complete full biochemical analysis.
     
·     Store retains under appropriate conditions for the period defined in SOPs.
 
N/A
     
·     Upon completion of sample retention period notify Micromet of option to
either destroy or ship retention in accordance with SOPs.
 
·     Within [***] respond in writing to Lonza and approve destruction of
samples or request receipt of samples.



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
Schedule 10
 

·     Jointly agree to analytical method development and/or method transfer
strategy for Product and Drug product testing;
 
·     Strategy to include deliverables for all applicable methods to be
developed, validated, transferred and qualified, as applicable.
 
·     Jointly agree to analytical method development and/or method transfer
strategy for Product testing;
 
·     Strategy to include deliverables for all applicable methods to be
developed, validated, transferred and qualified, as applicable.
     
·     Will be responsible for qualifying and maintaining all laboratory
equipment used for all testing applicable to the Manufacture of Product.
 
N/A
     
·     Perform Product stability testing according to Development and Supply
Agreement;
·     Prepare stability protocols.
 
·     Jointly define stability testing requirements and responsibilities;
·     Approve stability protocols.
     
·     Notify Micromet within target of [***], not to exceed [***], of any
confirmed stability failure of the Product at the intended storage temperature.
 
·     Acknowledge receipt of Lonza notification, in writing, within [***].
 
     
·     Prepare, characterise and store Product reference standard per SOPs.
 
·     Agree to reference characterisation package.
     
·     Provide reference standard characterisation report to Micromet.
 
·     Agree to reference characterisation package.
     
·     Store characterised Product reference standard under appropriate
conditions as per SOPs.
 
·     Supply characterised Product reference standard with
Certificate of Analysis.



6.          Quality Assurance / Quality Management Systems


6.1        Complaints, Recalls and Adverse Events
Lonza Responsibility
 
Micromet Responsibility
·     Upon request, support Micromet in their Product complaint or adverse event
investigations for events possibly related to Lonza;
 
·     Jointly agree to investigation plan, actions and time lines for response,
as applicable.
 
·     Receive and investigate Product complaint and adverse events and request
Lonza support, as applicable;
 
·     Jointly agree to investigation plan, actions and time lines for response,
as applicable;
 
·     Responsible for all notifications to regulatory agencies, as applicable,
related to product complaints or adverse events.
     
·     Upon request, support Micromet in activities related to Product recall
where recall relates to Lonza.
 
·     Responsible for decision to initiate a Product recall;
 
·     Responsible for overall management of Product recall activities.



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
Schedule 10
 

6.2        Batch Review and Product Disposition
Lonza Responsibility
 
Micromet Responsibility
·     Review Batch Record for compliance to cGMP, SOPs and the Product
Specification.
 
N/A
     
·     Will provide Micromet upon its request, one (1) agreed copy of Product
Batch documentation for each production Batch (as detailed in Annex 4). This
will include Product analysis as defined in the Product Specification, a summary
of Batch related deviations, environmental monitoring summaries, TSE / BSE
statements, Certificate of Compliance, Release certificate. Proprietary
information such as media and feed preparations may be excluded. Lonza to
provide information directly to regulatory authorities.
 
N/A
     
·     Prepare Certificate of Analysis for Product as specified by Micromet.
 
N/A
     
·     Responsible for Certification of Product to Micromet "for use in further
manufacturing" of clinical trial materials by a Qualified Person.
 
·     Responsible for Certification of Product for use in clinical trials and/or
markets supplied (unless otherwise specified contractually with Lonza).



6.3        Records Retention
Lonza Responsibility
 
Micromet Responsibility
·     Retain records associated with Manufacture of Product and testing of
Product and Drug Product, including records associated with the inspection and
Release of Raw Materials and primary packaging components, for minimum of [***]
from date of Manufacture of Product.
 
N/A
     
·     Notify Micromet of intent to destroy records with option to send records
(Lonza proprietary information will be omitted) to Micromet
 
OR
 
·     Agree terms with Micromet for future storage.
 
·     Approve destruction or request receipt of records.



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
Schedule 10
 

6.4        Deviations / Investigation Reports
Lonza Responsibility
 
Micromet Responsibility
·     Deviation handling, investigation and clarification of any cell culture
contamination, any deviation potentially bearing a risk of a defective batch
run, potential loss of a batch due to technical defects or operator errors
 
·     General deviation handling in accordance with Lonza procedures, initiate
deviations/investigations, evaluate and define follow up actions and final
approval of deviations / investigation reports.
 
N/A
     
·     Notify Micromet of all significant deviations within target of [***], not
to exceed [***] of the event;
 
·     A significant deviation is as defined as per Lonza’s relevant SOPs;
 
·     Upon request, provide Micromet with copy of draft report of significant
deviation for review and comments.
 
 
·     Acknowledge receipt of significant deviation draft report, in writing,
within [***];
 
·     Provide any questions/comments to draft Lonza report within [***].
·     Notify Micromet of failed Batches within target of [***], not to exceed
[***] of failure being identified.
 
·     Acknowledge receipt of failure investigation draft report, in writing,
within [***];
 
·     Provide any questions/comments to draft Lonza report within [***].
     
·     Within target of [***], not to exceed [***], notify Micromet of any events
noted which may impact Batches previously shipped or Released;
 
·     Upon request, provide Micromet with copy of draft report of noted
deviation for review and comments.
 
·     Acknowledge receipt of notification, in writing, within [***];
 
·     Provide any questions/comments to draft Lonza report within [***].



6.5        Change Control Procedures
Lonza Responsibility
 
Micromet Responsibility
·     For a Product specific change proposed by Micromet: process change through
change control and notify Micromet of change approval.  If change rejected
discuss reasons for rejection with Micromet.
 
·     Propose Micromet changes and provide rationale in writing.
     
·     Will provide Micromet with all information required to evaluate the
proposed changes and, if necessary, obtain amended clinical trial applications,
as applicable.
 
N/A
     
·     Lonza will not implement major changes (i.e., changes which are relevant
for regulatory approval) until written change request approval is received from
Micromet.
 
·     Approval of major change or rejection.
     
·     For major changes proposed by Lonza, Lonza will provide Micromet with all
information required to evaluate such proposed changes and, if necessary, to
obtain amended clinical trial applications, as applicable.
 
N/A



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
Schedule 10
 

·     Notify Micromet, through change control, of any proposed changes to
Product or process specific attributes prior to implementation.
 
·     Complete review, resolution of any questions and approval within [***] of
receipt of change controls.
     
·     Inform Micromet of changes to key personnel.
 
N/A
     
·     Notify Micromet, through change control, of relevant changes to major
equipment, premises and utilities used for Manufacture of Product.
 
·     Acknowledge receipt of notification, in writing, within [***].
     
·     With Micromet, define strategy for notifying change to regulatory agency
as appropriate.
 
·     With Lonza, define strategy for notifying changes to regulatory agency as
appropriate.

 
7.          Regulatory Authorizations and Inspections


7.1        Regulatory Agency Inspections
Lonza Responsibility
 
Micromet Responsibility
·     Provide Micromet with daily verbal debriefs of inspection scope during
inspections.
 
·     Provide required technical, quality and regulatory representatives on site
for pre-approval inspections, as agreed with Lonza;
 
·     Provide up to [***] ([***] to be agreed by Lonza) to be present directly
in meetings with agency inspectors.
     
·     Provide copies of inspection reports and notify Micromet of proposed
responses and corrective action plans regarding the Product, process or systems
relating to Product.
 
·     Agree on proposed inspection responses to observations relevant to
Product.
     
·     Inform Micromet of any regulatory agency inspections at Facilities.
 
·     For regulatory agency inspections regarding Product provide assistance to
Lonza.
     
·     Notify Micromet of inspection observations (including deficiency letters)
regarding the Product, process or systems relating to the Product.
 
·     Agree on proposed inspection responses to observations relevant to
Product.
     
·     Will permit an employee and/ or consultant and/or successor of Micromet or
Micromet's sublicensee(s) to be present as silent observer.
 
N/A
     
·     Will appropriately and promptly correct verifiable complaints of
regulatory agencies;
 
·     Will implement appropriate actions as agreed upon by the Parties.
 
·     Agree on proposed actions to complaints by regulatory agencies.



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 


***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
Schedule 10
 

7.2
Regulatory Authorizations / Submissions

 
Lonza Responsibility
 
Micromet Responsibility
     
·     Maintain all licenses and authorizations as are required by Applicable
Laws to operate a cGMP pharmaceutical bulk manufacturing, packaging, and/or
testing facility.
 
N/A
     
·     Will provide copies of all documentation necessary for Micromet to respond
to inquiries by regulatory agencies relating to Product.
 
·     Will provide copies of all documentation necessary for Lonza to respond to
inquiries by regulatory agencies relating to Product.
     
·     Provide data pack to Micromet covering activities performed by Lonza
(Lonza proprietary information will be omitted) for review and comment;
 
·     Provide Micromet with final copy of data pack.
 
 
·     Review and comment on draft data pack.
     
 
·     For US submissions, provide letter authorising cross referral to [***] if
requested by Micromet.
 
·     Provide Lonza with copy of relevant sections of regulatory application as
submitted to regulatory agency.
     
 
·     Review and comment on relevant sections of Micromet’s regulatory
application.
 
·     Prepare and provide Lonza with copy of relevant sections of regulatory
application for review and comment prior to submission to regulatory agency.
     
 
N/A
 
·     Provide Lonza with copy of relevant sections of regulatory application as
submitted to regulatory agency.
     
·     Attend teleconferences and meetings between Micromet and
regulatory agencies arranged to specifically discuss topics relating to Lonza’s
responsibilities, if requested by Micromet.
 
·     Arrange for Lonza personnel to have option to attend teleconferences and
meetings between Micromet and regulatory agencies to specifically discuss topics
relating to Lonza’s responsibilities.

 
8. 
Micromet Oversight

 
8.1
Audit Allowance

 
Lonza Responsibility
 
Micromet Responsibility
     
·     [***] standard cGMP compliance audit permitted per [***] and per [***],
not to exceed [***] and [***];
 
·     Will permit Micromet's Person-in-Plant (PiP) observe Works and Services in
accordance with the Development and Supply Agreement;
 
·     Micromet may request ‘for cause’ audits and investigations to address
Product quality issues after prior notification.
 
 
·     Provide reasonable notice of intention to audit;
 
·     Hold an exit meeting to discuss observations;
 
·     Provide an audit report within [***] of completion of audit.
     
·     Permit Micromet representatives or third parties commissioned by Micromet
for a permitted audit to have access to GMP warehousing, manufacturing areas,
laboratories and Manufacturing documents including all standard operating
procedures (Lonza proprietary information will be omitted) for audit purposes;
 
·     Micromet representatives to be escorted at all times by Lonza personnel.
 
 
 
N/A

 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


 
 

--------------------------------------------------------------------------------

 


***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2



Execution Copy
Schedule 10
 



·     Per lot, allow a [***] on site review for up to [***] to review completed
process Batch Records, if requested by Micromet.
 
·     Per lot, provide reasonable notice of intention to review executed Batch
Records.
 
   
·     Provide a written response to all audit findings that require corrective
action within [***] of receipt of the audit report.  Response to include
expected timelines.
 
 
N/A
 
   
·     Will appropriately and promptly correct any defects found by audits and
inspections and take any necessary action.
 
 
N/A
 
   
·     The QP responsible for final Release or [***] is entitled to attend all
production campaigns of Product at the Facility as detailed in the Development
and Supply Agreement.
   

 
8.2
Periodic Review of Quality Agreement

 
Lonza Responsibility
 
Micromet Responsibility
     
·     Jointly review Quality Agreement and revise, as necessary, at least every
[***].
 
·     Jointly review Quality Agreement and revise, as necessary, at least every
[***].
     
·     Written approval from both Parties for any amendments to the Quality
Agreement.
 
·     Written approval from both Parties for any amendments to the Quality
Agreement.
     
·     Will provide revision control of the Quality Agreement and issue a revised
document as appropriate.
 
N/A



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


 
 

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
Schedule 10
 

 
9. 
Term



This Quality Agreement becomes effective on the Effective Date of the
Development and Supply Agreement and runs for the term of the Development and
Supply Agreement. This Quality Agreement automatically terminates upon expiry or
termination of the Development and Supply Agreement, unless the Parties agree to
extend the Quality Agreement.


10. 
Miscellaneous



10.1
Sections 1 (Definitions and Interpretation), 5 (Inspections; Person in Plant),
10 (Confidentiality), 15 (Force Majeure), 16 (Governing Law, Jurisdiction and
Enforceability), 17 (Illegality) and 20.1 (Affiliates; Assignment) of the
Development and Supply Agreement shall also apply to this Quality Agreement.



10.2
In case of conflicts between this Quality Agreement and the Development and
Supply Agreement, the provisions of the Development and Supply Agreement shall
govern and control.



10.3
No variation of or addition to this Quality Agreement or any part thereof shall
be effective unless in writing and signed on behalf of both
Parties.  Notwithstanding the above the Parties hereby confirm that amendments
to the Product Specification and the Drug Product Specifications shall be
effective if reduced to writing and signed by the quality and/or regulatory
representative of both Parties, which quality and/or regulatory representative
shall be nominated from time to time by each Party.



AS WITNESS the hands of the duly authorised representatives of the Parties.

 
Micromet AG
 
Lonza Sales AG
     
Signature:
/s/ Jens Hennecke
 
Signature:
/s/ Una Hultry
Printed Name:  Jens Hennecke
 
Printed Name:   Una Hultry
Title:   SVP Business Development
 
Title:   Authorized Signatory
     
Signature:
/s/ Patrick Baeuerle
 
Signature:
/s/ Gerry Kennedy
Printed Name:  Patrick Baeuerle
 
Printed Name:   Gerry Kennedy
Title:  SVP, Chief Scientific Officer
 
Title:  Authorized Signatory

 
[Signature Page to the Quality Agreement]


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


 
 

--------------------------------------------------------------------------------

 


***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
Schedule 10
 



Micromet
 
Lonza
     
Head of Quality: Klaus Buchweitz
 
Head of Quality (LBP): Sue Crowe
     
Signature:
/s/ Klaus Buchweitz
 
Signature:
/s/ Sue Crowe
     
Head of Manufacturing: Thomas Urbig
 
Head of Operations: Gordon Bates



Signature:
/s/ Thomas Urbig
 
Signature:
/s/ Gordon Bates



Head of Quality Control: Andreas Wolf
 
Head of Quality Control: Kym Baker



Signature:
/s/ Andreas Wolf
 
Signature:
/s/ Kym Baker

 
[Page of Quality Signatures]


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


 
 

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
Schedule 10
 

 
Annex 1 - Key Contacts 

--------------------------------------------------------------------------------



Micromet
 
Lonza
Head of Site: N/A
 
Head of Site: [***]
         
Tel:
[***]
   
Fax:
[***]
   
Email:
[***]
     
Head of Quality: [***]
 
Head of Quality: [***]
     
Tel:
[***]
 
Tel:
[***]
Fax:
[***]
 
Fax:
[***]
Email:
[***]
 
Email:
[***]
     
Head of Manufacturing: [***]
 
Head of Operations: [***]
     
Tel:
[***]
 
Tel:
[***]
Fax:
[***]
 
Fax:
[***]
Email:
[***]
 
Email:
[***]
     
Head of Quality Control: [***]
 
Head of Quality Control: [***]
     
Tel:
[***]
 
Tel:
[***]
Fax:
[***]
 
Fax:
[***]
Email:
[***]
 
Email:
[***]



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


 
 

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
 
Annex 2 - Multi Site Responsibilities Matrix 

--------------------------------------------------------------------------------

 
Where multiple Lonza sites are involved in supporting any GMP operations for a
Micromet Product/process it is recommended that a matrix be appended to the
Quality Agreement which details site specific responsibilities, as
applicable.  An example of such a matrix is provided below.  In the event of
multi site responsibilities being applicable to a given Quality Agreement then
all affected parties should approve the Quality Agreement in
writing.  Additionally, the key contacts identified in Annex 1 should include
the appropriate contacts for each affected Lonza Facility.
 
The content provided in this matrix is for example only and may be altered, as
necessary, to highlight multi site specific responsibilities:
 
Site Specific Responsibility
 
Responsible Lonza Facility
 
Comments
         
GMP Manufacture, process development, cell bank creation and storage
 
[***]
 
Primary Manufacturing Facility ([***])
         
Serve as back-up storage facility for Micromet's cell banks
 
[***]
 
Storage facility for Micromet cell banks
         
Pre-Licence Stability Studies and Bioassays
 
[***]
 
Primary Facility for stability studies and bioassays for Product produced at the
slough Facility

 
1


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


 
 

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
 
Annex 3 - Additional Considerations

for IB(I)MP Intended for Commercial Use

--------------------------------------------------------------------------------

2
 
[***]

Lonza Responsibility
 
Micromet Responsibility
     
·     For Lonza supplied materials, finalize critical supplier and critical Raw
Material qualifications for the Product
 
·      For Micromet supplied materials, finalize critical supplier and critical
Raw Material qualifications for the Product.

 
[***]

Lonza Responsibility
 
Micromet Responsibility
     
·      Jointly with Micromet, define strategy and responsibilities for process
validation activities including (but not limited to):
 
o         Process validation master plan, protocols and reports (issued before
phase III material is manufactured);
 
o         Product  specific assay validations;
 
o         Cleaning validation of the  Product
 
o         Hold times for buffers/medias used in process;
 
o         Intermediate  Product stability;
 
o         Product yield specifications.
 
·      Jointly with Lonza, define strategy and responsibilities for process
validation activities including (but not limited to):
 
o         Process validation master plan, protocols and reports;
 
o         Product  specific assay validations;
 
o         Cleaning validation of the  Product
 
o         Hold times for buffers/medias used in process;
 
o         Product stability;
 
o         Product yield specifications.

 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


 
 

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2

 
Annex 4 – Information to be provided to Micromet 

--------------------------------------------------------------------------------

 
This Annex describes what Batch record documentation and other information Lonza
will provide to Micromet during the manufacture of MT103 and the route by which
this information is provided.  The information may be provided as separate
documents or within existing documentation. Any additional requests for
information will be progressed through the Project Team on a case by case basis.
 
[***]


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



 
 

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
 
SCHEDULE 11


Testing of Product


[***]


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


 
 

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
 
SCHEDULE 12


Territories


[***]


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


 
 

--------------------------------------------------------------------------------

 
 

 
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


SCHEDULE 13


Terms and Conditions for


[***]
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
 

--------------------------------------------------------------------------------

 

Execution Copy


***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


SCHEDULE 14


TO THE DEVELOPMENT AND SUPPLY AGREEMENT
DATED NOVEMBER 23, 2009


LONZA SALES AG
and
MICROMET AG
 

--------------------------------------------------------------------------------

 

TECHNOLOGY TRANSFER AND LICENSE AGREEMENT
 

--------------------------------------------------------------------------------

 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 


Execution Copy


***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
 
BETWEEN:
 
(1)
LONZA SALES AG, of Muenchensteinerstrasse 38, CH-4004, Basel, Switzerland
(hereinafter referred to as “the Licensor”).

 
(2)
MICROMET AG, of Staffelseestrasse 2, D-81477 Munich, Germany (hereinafter
referred to as “the Licensee”).

 
WHEREAS:
 
(A)
Pursuant to the Development Agreement (as defined below), the Licensor has
performed certain development and manufacturing services on behalf of the
Licensee relating to the Product, and accordingly the Licensor possesses
confidential and proprietary information and data concerning the manufacture of
the Product.

 
(B)
The Licensor and the Licensee have previously entered into the Development
Agreement dated November 23, 2009 relating to, inter alia, the Licensee’s use of
certain Intellectual Property of the Licensor in the research, development and
manufacture of the Product.

 
(C)
The Licensor has agreed to transfer the Product specific documentation and
appropriate information and grant the licenses needed for the Licensee and its
Permitted Sublicensees (as defined below) to replicate the Process in the event
Licensee or its successor exercises its option for a technology transfer and
license as set forth in Clause 14 of the Development Agreement.  Upon exercise
of the option, the Licensor shall make available to the Licensee such
confidential and proprietary information and shall grant to the Licensee a non
exclusive licence to use the Licensed Know-How, the Licensed Patents and other
Intellectual Property for the further development and manufacture of the
Product.

 
IT IS HEREBY AGREED AS FOLLOWS:
 
1.
INTERPRETATION

 
1.1
The definitions and rules of interpretation in this Clause apply in this TTL
Agreement.

 
 
1.1.1
Affiliate means any company, corporation, limited liability company, partnership
or other entity which directly or indirectly Controls, is Controlled by or is
under common control, directly or indirectly, with the relevant Party to this
Agreement.  Control for purposes of this Clause 1.1.1 shall mean the ownership
of more than fifty percent (50%) of the issued share capital of the Party in
question or the legal power to direct or cause the direction of the general
management and policies of the Party in question.

 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

Execution Copy


***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
 
 
1.1.2
Approved Purpose means, in relation to the Product only (and no other product),
the further development of the Process and the manufacture of the Product using
the Process and the Intellectual Property, the Licensed Know-How and the
Licensed Patents by the Licensee and/or its Permitted Sublicensees, and the sale
and use of the Product for any purpose.

 
 
1.1.3
Control or Controlled means with respect to any (i) item of Information,
including, without limitation, know-how, or (ii) Intellectual Property, the
possession (whether by ownership or license, other than pursuant to this TTL
Agreement) by a Party of the ability to grant to the other Party access or a
license as provided herein under such item or right without violating the terms
of any agreement or other arrangements with any Third Party.

 
 
1.1.4
Development Agreement means that certain agreement dated November 23, 2009
between the Licensor and the Licensee relating to the development of the Process
and the manufacture of the Product.

 
 
1.1.5
Disclose includes discussion (or any communication) or disclosure, by whatever
means, and Disclosed, Discloses, Disclosing and Disclosure are to be construed
accordingly, and in relation to an obligation to Disclose means the most
appropriate form of Disclosure.

 
 
1.1.6
Effective Date of this TTL Agreement means the date on which the Licensee
exercises the option for a technology transfer and license in accordance with
Clause 14 of the Development Agreement.
       
1.1.7
Improvement means any addition, alteration, change, development, enhancement,
improvement or modification to and non-severable from the Licensed Know-How
and/or Licensed Patents, and includes all Information in respect of the same, to
the extent severable from the Product and the Licensee’s patents and know-how.

 
 
1.1.8
Information means any information, including technical information and know-how,
obtained from development, experimentation, observation and operation by the
Disclosing Party or on its behalf or to which it is or becomes entitled and all
analyses, assessments, data, designs, details, diagrams, drawings, opinions,
specifications and statements in the Control and possession or within the
knowledge of the Disclosing Party.

 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

Execution Copy


***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
 
 
1.1.9
Intellectual Property means all intellectual property rights, including (without
limitation) patents, patent applications, divisions, continuations,
continuation-in-part applications, divisionals, substitutions, confirmations,
supplementary protection certificates, reissues, utility models, trademarks,
database rights and copyrights and all inventions, know-how, trade secrets,
techniques and confidential information and other proprietary knowledge and
information which may subsist anywhere in the world, in each case for their full
term, and together with any renewals or extensions.

 
 
1.1.10
Licensed Know-How means all technical and other Information or data owned or
Controlled by the Licensor and used in the development and/or manufacture of the
Product.  Licensed Know-How shall include but not be limited to scientific,
technical, and commercial information relating to the Process, such as
specifications, know-how, technologies, manufacturing processes, research,
inventions and the Licensor’s commercial activities, and further including any
know-how comprised in the New General Application Intellectual Property, as
defined in the Development Agreement as well as know-how comprised in the
Improvements.  In the event the Licensee exercises its option under Clause 14 of
the Development Agreement also for a technology transfer and license of the
[***], Licensed Know-How shall also include the [***].  Without limiting the
foregoing, the Lonza Know How as of the effective date of the Development
Agreement is identified in Schedule A and Schedule C hereto.

 
 
1.1.11
Licensed Patents means patents and patent applications, divisions,
continuations, continuation-in-part applications, divisionals, extensions,
substitutions, renewals, confirmations, supplementary protection certificates
and reissues, throughout the world owned or Controlled by the Licensor and used
in the development and/or manufacture of the Product.  Licensed Patents shall
also include, but not be limited to patents and patent applications that cover
the New General Applications Intellectual Property, as defined in the
Development Agreement, as well as patents and patent applications comprised in
the Improvements.  In the event the Licensee exercises its option under Clause
14 of the Development Agreement also for a technology transfer and license of
the [***], Licensed Patents shall also include the [***].  Short particulars of
the Licensed Patents as of the effective date of the Development Agreement are
set out in Schedule B hereto.

 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 
Execution Copy


***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2

 
 
1.1.12
Lonza means Lonza Sales AG and its Affiliates Lonza Biologics plc of Slough,
England, Lonza Biologics Inc of Portsmouth, NH, USA, and Lonza Biologics Porriño
S.L. of Pontevedra-Galicia, Spain.

 
 
1.1.13
Micromet means Micromet AG and its existing Affiliates which are engaged in the
research and development of BiTE® antibodies, and their successors in title and
lawful assigns.

 
 
1.1.14
Net Selling Price means all monies received by or on behalf of the Licensee or
its sublicensee hereunder in respect of the sale of Product in the Territory to
a Third Party in a bona fide arm's length transaction, less the following items
to the extent that they are paid or allowed and included in the invoice price,
whether or not invoiced separately, and determined in accordance with
consistently applied and recognized accounting standards:

 
 
(a)
normal discounts actually granted, including without limitation, quantity,
trade, cash and other discounts, rebates and charge-backs, including government
rebates, governmental price reductions and charges;

 
 
(b)
amounts refunded or credits allowed for Product or other goods returned or not
accepted by customers;

 
 
(c)
packaging, transportation and prepaid insurance charges on shipments or
deliveries to customers; and

 
 
(d)
taxes, tariffs, customs duties, surcharges and other governmental charges
actually incurred and paid by Licensee or its sublicensee hereunder in
connection with the sale, exportation, importation or delivery of Product or
other goods to customers.

 
In the event Product is sold as part of combination product with either one or
more other pharmaceutically active ingredient(s) or with a product or device for
delivery of the Product (a Combination Product), the Net Selling Price of the
Product, for the purposes of determining royalty payments, shall be determined
by multiplying the Net Selling Price of the Combination Product by the fraction,
A/A+B where A is the average sale price of Product when sold separately and B is
the average sale price of the other part of the Combination Product sold
separately.  If such average sales price cannot be determined for both the
Product and the other part of the Combination Product, the Net Selling Price for
purposes of determining royalty payments shall be calculated by multiplying the
Net Selling Price of the Combination Product by the fraction C/C+D where C is
the cost of goods of Product and D is the cost of goods of the other part of the
Combination Product, determined in accordance with the method of accounting
normally employed by the Licensee in computing cost of goods.


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

Execution Copy


***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2

 
If the sale of a Product by or on behalf of Licensee or its sublicensee
referenced above is not exclusively for money but partly or in whole for other
consideration, then the average Net Selling Price, on a country by country
basis, of Licensee or its sublicensee if sold exclusively for money shall be
deemed to be the Net Selling Price for such sales of Product. If no such average
Net Selling Price exists in a particular country, the average Net Selling Price
in the EU, and if no such average Net Selling Price exists in the EU, the
average Net Selling Price in the USA shall be considered the Net Selling Price
of such sales of Product.
 
For the avoidance of doubt, the supply of Product free of charge as commercial
samples, or for use in clinical studies, or to Third Parties for evaluation
purposes, shall not be included in this provision.
 
 
1.1.15
Party / Parties means Licensor or Licensee, or Licensor and Licensee, as the
context permits.

 
 
1.1.16
Permitted Sub-licensee means a Third Party collaboration partner of the Licensee
or a Third Party who manufactures the Product on behalf of the Licensee or the
Third Party collaboration partner of the Licensee subject to a sublicense in
accordance with Clause 2.3 below.

 
 
1.1.17
Process means the process (including but not limited to the fermentation process
and the downstream process) for the production of Product which is owned or
Controlled by Licensor and was further developed and/or improved and used for
the manufacture of Product by the Licensor under the Development Agreement.

 
 
1.1.18
Product means Licensee's single-chain bispecific anti-CD19 antibody (CD19 BiTE®)
also known as Blinatumomab or MT103, and any [***], including [***].

 
 
1.1.19
[***] means Licensor’s chemically defined, [***] consisting of the [***] used
either in combination or individually, as it is used in the development and/or
manufacture of the Product and owned or Controlled by Licensor.

 
 
(a)
[***] means [***], as more fully set out in Schedule C;

 
 
(b)
[***] means [***], as more fully set out in Schedule C;

 
 
(c)
[***] means the [***] set out in Schedule C;
       
(d)
[***] means any Information specifically relating to the [***].  The [***] as of
the effective date of the Development Agreement is identified in more detail in
Schedule C hereto;

 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

Execution Copy


***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
 
 
(e)
[***] means any patents and applications covering the [***].  The [***] as of
the effective date of the Development Agreement are identified in more detail in
Schedule C hereto;

 
 
(f)
[***] means the [***], as more fully set out in Schedule C.

 
  [***] forms part of the Licensed Patents and the Licensed Know-How.
 
 
1.1.20
Territory means worldwide.

 
 
1.1.21
Third Party means any party other than the Licensor and the Licensee.

 
 
1.1.22
TTL Agreement means this Technology Transfer and License Agreement.

 
 
1.1.23
Valid Claim means an issued claim of an issued patent that has not (i) expired
or been cancelled, (ii) been declared invalid by a decision of a court or other
appropriate body of competent jurisdiction, from which no appeal is or can be
taken, (iii) been admitted to be invalid or unenforceable through reissue,
disclaimer or otherwise, or (iv) been abandoned or disclaimed.

 
 
1.2
Any reference to a Clause is to a Clause of this TTL Agreement, unless it
expressly refers to the Development Agreement.

 
 
1.3
Clause headings do not affect the interpretation of this TTL Agreement.

 
 
1.4
Words in the singular include the plural and in the plural include the singular.

 
 
1.5
A reference to one gender includes a reference to the other gender.

 
 
1.6
A person includes a corporate or unincorporated body.

 
 
1.7
A reference to a particular law is a reference to it as it is in force for the
time being taking account of any amendment, extension, application or
re-enactment and includes any subordinate legislation for the time being in
force made under it.

 
 
1.8
Writing or written includes faxes but not e-mail.

 
2
GRANT

 
 
2.1
All Intellectual Property in and to the Licensed Know-How and the Licensed
Patents and the [***] are and shall remain the exclusive property of the
Licensor.  Neither this TTL Agreement nor any Disclosure of the Intellectual
Property, the Licensed Know-How, the Licensed Patents, and the [***] shall be
deemed by implication or otherwise to vest in the Licensee any present or future
rights in any Intellectual Property, the Licensed Know-How, the Licensed
Patents, and the [***] and no licence is granted except as explicitly stated in
this TTL Agreement.

 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

Execution Copy


***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
 
 
2.2
The Licensor hereby grants to the Licensee, and the Licensee accepts, in
relation only to the Product, a non exclusive licence to use the Intellectual
Property, the Licensed Know-How, the Licensed Patents and/or the [***] to
develop, have developed, to manufacture, have manufactured, to supply, have
supplied, to import, have imported, to use, have used, and to sell and have
sold, the Product in the Territory for the Approved Purpose only.

 
 
2.3
The Licensee shall have the right to authorize and grant sub-licences through
multiple tiers under this TTL Agreement to specific [***] and any other Third
Party registered and operating within the permitted territories (but not to
[***], their Affiliates or any other Third Party registered and operating
outside the permitted territories) listed in Schedule D (any [***] or Third
Party other than those named, or outside those territories listed, are to be
assessed and consented to by Licensor on a case by case basis, provided that
such consent by the Licensor shall not be unreasonably withheld or delayed) with
respect to the rights and licences granted under this TTL Agreement, and further
provided that:

 
the Licensee shall ensure that there are included in the terms of any
sub-licence the like obligations and undertakings on the part of the
sub-licensee as are contained in this TTL Agreement, including in particular,
but not limited to, this Clause 2.3 (obligations on the sublicensee for
sub-sublicensing) and Clause 6 (Confidentiality) and shall further ensure that
all sub-licensees duly observe and perform the same;
 
 
2.3.1
the Licensee shall at all times indemnify and keep indemnified the Licensor
against all or any cost, claims, damages or expenses incurred by the Licensor or
for which the Licensor may become liable as a result of the default or
negligence of any sub-licensee, (including sub-sub-licensees, and as further
sub-licensed as the case may be), relating to this TTL Agreement; and/or

 
 
2.3.2
each sub-license, (including sub-sub-licensees, and as further sub-licensed as
the case may be), shall be expressly subject and subordinate to the terms of
this TTL Agreement, and it shall be the Licensee's responsibility to ensure the
strict adherence by any sublicensee hereunder to the terms and conditions of
this TTL Agreement.

 
 
2.4
With regard to the [***] and provided that the Licensee exercises its option
regarding the [***] under Clause 14 of the Development Agreement, the following
provisions shall apply:

 
 
2.4.1
The Licensor shall offer to Licensee [***].  Such new version shall be made
available at the price set forth in Clause 7.2 below, with the only additional
compensation being for additional Works and Services which may be required to
implement such improvement or new version for the manufacture of the Product.

 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

Execution Copy


***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
 

 
2.4.2
The Licensor shall provide the Licensee with details of a Third Party supplier,
from whom the Licensee and/or the Permitted Sub-licensee will be able to
purchase [***] to enable the Licensee and/or the Permitted Sub-licensee, to make
and use the [***], and the Licensor shall also provide the Licensee or at
Licensee's direction the Permitted Sublicensee with the [***] to the extent
required by the Licensee and/or the Permitted Sub-licensee to use the [***], and
to make and use the [***] for the Approved Purpose.

 
 
2.4.3
For the avoidance of doubt, the formulation of the [***] and/or the [***] will
not be Disclosed to the Licensee, and the Licensee hereby confirms that it shall
not perform any analysis, test, experiment, modification or reverse-engineering
on the [***].  With regard to any regulatory filings necessary to support the
Product, the Licensor shall file such formulations directly with the appropriate
regulatory authority.

 
 
2.4.4
Upon the request of Licensee, Licensor shall provide to the Licensee or directly
to the appropriate regulatory authority (as the case may be), such documents and
reasonable assistance regarding the [***] as may be required to be submitted by
Licensee in filings with any applicable regulatory authorities for the Product.

 
 
2.4.5
The Licensor will provide to certain designated safety experts of the Licensee
or at the Licensee's direction its Permitted Sublicensee with [***] in order to
enable the Licensee or the Permitted Sublicensee to evaluate the safety of the
[***].

 
 
2.4.6
The Licensor shall use reasonable commercial endeavours to ensure continuity of
supply of the [***] and [***], through the establishment of a second supplier
where possible, the establishment of a second source from the same supplier
(e.g. second production site) or the establishment of supply through an
emergency plan/security stock.

 
 
2.4.7
The Licensee acknowledges that, subject only to [***]; certain Licensor
proprietary information (including the formulation for any elements of [***])
may be a Licensor trade secret and will only be supplied [***] and not to [***].

 
 
2.5
No right or licence is granted by the Licensor to the Licensee by this TTL
Agreement, except as expressly set out in this Clause 4.

 
2.6
The Licensor shall execute all documents, give all declarations regarding the
licenses granted under this Clause 2 and reasonably cooperate with the Licensee
to the extent such documents, declarations and/or cooperation are required for
the recordal or registration of the licenses granted hereunder at the various
patent offices for the benefit of the Licensee and at the Licensee’s cost.

 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


 
 

--------------------------------------------------------------------------------

 
Execution Copy
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


3
TECHNOLOGY TRANSFER; PROVISION OF TECHNICAL ASSISTANCE

 
 
3.1
The Licensor shall transfer and make available to the Licensee, or at the
Licensee's direction to a Permitted Sub-licensee within [***] after the
Effective Date of this TTL Agreement (subject only to Clause 3.2) and from time
to time regarding the [***] a data package that shall include all of the
Information, Licensed Know-How, the Licensed Patents and, upon exercise of the
option regarding the [***] also the [***], in order to enable the Licensee
and/or the Permitted Sub-licensee, to develop, manufacture, sell and use the
Process and the Product.  The Licensee and the Permitted Sub-licensee shall not
use any of the know-how furnished by the Licensor under this Clause 3 for any
purpose whatsoever, except for the Approved Purpose, or as otherwise
specifically authorized in writing by the Licensor.  In the event that the
Licensee reasonably believes that the Licensed Know-How, to the extent
applicable, included in the data package furnished by the Licensor under this
Clause 3 is incomplete, the Licensee shall provide written notice thereof to the
Licensor, and the Licensor shall undertake reasonable efforts to furnish the
missing materials or amended copies of the missing know how and to answer all
reasonable questions received from the Licensee regarding the Licensed Know How
as soon as reasonably possible after receipt of the Licensee's written notice.

 
 
3.2
Upon completion of the technology transfer under Clause 3.1, at the latest [***]
after the Effective Date of this TTL Agreement, the Parties shall meet to
discuss the status of the technology transfer, any missing know-how and
information and the assistance to be provided by the Licensor in order to allow
the Licensee or its Permitted Sub-licensee to manufacture the Product using the
Process.  The Licensee may invite representatives of its Permitted Sub-licensees
to participate in such meeting.

 
 
3.3
After the Effective Date of this TTL Agreement and until [***] after the meeting
as set forth in Clause 3.2 above took place, the Licensor shall transfer to the
Licensee, or at the Licensee's discretion to its Permitted Sub-licensee the
[***].  Clause 3.1 above shall apply respectively for the transfer of such
[***].

 
 
3.4
During the term of this TTL Agreement, the Licensor shall reasonably make
available to the Licensee as outlined in the following sentence, the services of
fully qualified and experienced members of its staff to advise the Licensee on
the use of the Information, the Licensed Know-How, the Licensed Patents and the
[***] for the Approved Purpose.  Upon prior written notice of the Licensee of at
least [***] FTEs of the Licensor will be available for technical assistance for
the first [***] after the Effective Date of this TTL Agreement.  Thereafter,
Licensor will be available for at least [***] during any [***] period.

 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 


Execution Copy
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


The technical assistance will be provided on the following conditions:
 
 
3.4.1
the Licensee reimburses the preapproved reasonable travel, hotel and living
expenses of such persons for the period from departure to return;

 
 
3.4.2
the Licensee pays to the Licensor a fee for the services of such person in
relation to time spent with the Licensee and in travelling to and from the
Licensee at the Licensor’s then commercial daily rate.  Licensor's commercial
daily rate on the effective date of the Development Agreement is [***] subject
to annual UK's PPI adjustments;

 
 
3.4.3
the Licensor's representative shall act merely in an advisory capacity and
neither the Licensor nor such person shall be liable in any manner for any loss
(including, but not limited to, consequential loss, pecuniary loss and loss of
profits), damage or injury, other than (i) liability for death or personal
injury resulting from the implementation of or reliance on any actual or alleged
advice or assistance of such person or (ii) liability resulting from the
Licensor's or its representatives' negligence or wilful misconduct;

 
 
3.4.4
for the avoidance of doubt, the Licensor is not required to allow any Permitted
Sub-licensee access to its facilities and/or its trade secrets.

 
4
LICENSEE'S OBLIGATIONS

 
 
The Licensee shall at all times indemnify, and keep indemnified, the Licensor
against all or any costs, claims, damages, liabilities or expenses incurred by
the Licensor or for which the Licensor may become liable with respect to any
product liability claim relating to the Product manufactured by the Licensee,
its sub-licensee or the Third Party contract manufacturer of Licensee or its
sub-licensee.  The Licensee shall maintain adequate product liability insurance
and shall supply to the Licensor the policy on request.
 

5
IMPROVEMENTS

 
 
5.1
The Licensee undertakes that subject to any obligations as to confidence, the
Licensee must immediately Disclose to the Licensor any Improvements created or
developed by, for or on behalf of the Licensee upon it becoming aware that an
Improvement has been or may be created or developed.

 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 
 
Execution Copy
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


5.2
In consideration of the rights granted under Clause 2 with respect to Disclosure
of the Licensed Know-How, Licensed Patents, and/or the [***] all Intellectual
Property in Improvements shall vest in and be owned by the Licensor.  The
Licensee hereby assigns to the Licensor, with full title guarantee (subject only
to the obligation to assign to Licensor), such rights, title and interest in and
to any Intellectual Property in any Improvements it owns or will own, together
with any related rights and powers arising or accrued, including but not limited
to the rights to sue for damages (and the right to retain any damages obtained)
for all past infringements.  To the extent that any assignment of future rights
is prevented by law, the Licensee shall hold any such right on trust for the
Licensor absolutely until such purported transfer of rights is perfected.  The
Licensee further agrees to execute or procure the execution of such deeds or
documents and do or procure the doing of such acts and things as may be
necessary or desirable to perfect the transfer of title to the Licensor or
effect the recording or registration of the assignment of any such Intellectual
Property to the Licensor (all reasonable costs incurred by the Licensee in
providing such co-operation shall be paid for by the Licensor).  Any such
Improvement transferred to the Licensor hereunder shall be considered Licensed
Know-How and/or Licensed Patents for purposes of this TTL Agreement.

 
6
CONFIDENTIALITY

 
 
6.1
The Licensed Know-How and/or Licensed Patents may be Disclosed in electronic,
oral, written or other tangible form.  Any Information which is orally or
visually Disclosed to the Licensee shall constitute Licensed Know-How:

 
6.1.1
if it would be apparent to a reasonable person, familiar with the Licensor’s
business and the industry in which it operates, that such Information is of a
confidential or proprietary nature the maintenance of which is important to the
Licensor; or

 
 
6.1.2
if the Licensor, within [***] after such Disclosure, delivers to the Licensee a
written document or documents describing such Information and referencing the
place and date of such oral, visual or written Disclosure and the names of the
persons at the receiving Party to whom such Disclosure was made.
 

 
6.2
The Licensee hereby represents to the Licensor that it shall not, without the
prior written consent of the Licensor:

 
 
6.2.1
use the Licensed Know-How and/or Licensed Patents for any purpose other than the
Approved Purpose; or

 
 
6.2.2
Disclose the Licensed Know-How to any Third Party for any purpose, except as
provided for in Clause 6.5; or

 
 
6.2.3
publish the Licensed Know-How or otherwise place the Licensed Know-How in the
public domain; or

 
 
6.2.4
duplicate the Licensed Know-How or produce extracts or documents containing
Licensed Know-How except for limited copies, extracts or documents made as
needed and provided on a need-to-know basis.

 
6.3
Furthermore, the Licensee undertakes not to engage in or to procure the
decompilation, disassembly, or otherwise reverse engineering of any or all of
the Licensed Know-How and/or Licensed Patents, except and only to the extent
that such activity is expressly permitted by applicable law notwithstanding this
limitation.  The terms of this Clause 6.3 shall continue to apply
notwithstanding termination of this TTL Agreement or any other cessation of any
business relationship between the Parties.

 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

Execution Copy
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2

 
6.4
The Licensee shall limit access to the Licensed Know-How to those of its
employees, consultants and Permitted Sub-licensees who need to receive it for
the Approved Purpose and then only to the extent deemed necessary.  The Licensee
shall ensure that such employees, consultants and Permitted Sub-licensees are
made aware of its obligations to maintain the Licensed Know-How in confidence
and shall not Disclose Licensed Know-How to any Third Party except as permitted
by this TTL Agreement.

 
6.5
The Licensee undertakes not to Disclose or permit to be Disclosed to any Third
Party other than to those of its officers, employees, agents, consultants,
licensees and financial investors that have a need to know the Licensed Know-How
of the Licensor for purposes of this Agreement, provided that such Disclosure
will be made under a confidentiality non-Disclosure agreement comprising of
terms at least as stringent as the confidentiality provisions under this Clause
6.  Furthermore, the Licensee will be entitled to Disclose the Process and the
terms and conditions of this Agreement to (i) potential licensees or
collaboration partners regarding the Product, and to (ii) potential acquirers of
the Licensee, provided, however, that such potential sub-licensees,
collaboration partners or acquirers are in [***], that such Disclosure is
necessary to evaluate the respective project , that such potential sub-licensee
or collaboration partner is [***], based on [***], and is organised and
operating in the permitted territories listed in Schedule D (but may not be
disclosed to Affiliates outside these permitted territories)  and that such
Disclosure will be made under a confidentiality non-Disclosure agreement
comprising of terms at least as stringent as the confidentiality provisions
under this Clause 6.  With respect to any other potential sub-licensees,
collaboration partners and acquirers Disclosure can only be made upon the
Licensor's prior written consent, such consent not to be unreasonably withheld
or delayed.  For the avoidance of doubt, Licensee shall remain fully liable for
any disclosure by Licensee’s potential sub-licensee, collaboration partner or
acquirer of their respective confidentiality obligations.

 
6.6
The foregoing restrictions on Disclosure and use shall not be applicable to any
Licensed Know-How which the Licensee can demonstrate:

 
 
6.6.1
was rightfully in its possession prior to the date of Disclosure;

 
 
6.6.2
was in the public domain prior to the date of Disclosure;

 
 
6.6.3
has subsequently entered into the public domain by publication or other means,
except by means of an unauthorised act or omission by the Licensee;

 
 
6.6.4
was supplied to the Licensee without restriction on use or Disclosure by a Third
Party who was under no restriction directly or indirectly to the Licensor or any
of its Affiliates regarding the use or Disclosure of said information;

 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 
Execution Copy
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


 
6.6.5
that the Licensee is required by law to Disclose, provided that the Licensor is
given prompt written notice of any such requirement prior to any Disclosure of
Licensed Know-How so that it may contest such requirement, if necessary; or

 
 
6.6.6
was independently developed by the Licensee or its Affiliates without access to
the Licensed Know-How and/or Licensed Patents, as evidenced by documentary
records.

 
Provided, however, that the foregoing exceptions shall not apply to
 
 
(a)
Licensed Know-How contained within more general Information that may fall within
one or more of the exceptions; or

 
 
(b)
any combination of features or items of Licensed Know-How where one or more of
the relevant individual features or items (but not the combination itself) may
fall within one or more of the exceptions.

 
6.7
The non-disclosure and non-use provisions under this TTL Agreement shall
continue in force unless and until the Licensed Know-How enters the public
domain, other than through a breach of this TTL Agreement by the Licensee.

 

 
6.8
In consideration of the Licensee receiving the Licensed Know-How and/or Licensed
Patents, the Licensee acknowledges that a breach of the provisions of this TTL
Agreement by the Licensee, or any of its employees could result in serious
damage being sustained by the Licensor and as a result the Licensee hereby
agrees:

 
 
6.8.1
to indemnify the Licensor fully for any losses, damages or expenses that may be
occasioned by any such breach; and

 
 
6.8.2
that since money damages alone may be a wholly inadequate measure of the loss,
the Licensor shall be entitled to specific enforcement of the terms hereof (by
injunction or otherwise) on such terms as any court with jurisdiction may deem
just and proper.

 
7
PAYMENTS

 
 
7.1
In the event the Process is based on the Lonza Process, as defined in the
Development Agreement, the Licensee shall pay within [***] after the first
regulatory approval of the Product in the United States, in the European Union
or in Japan a non-refundable and irrevocable disclosure fee in the amount of

 
 
(a)
£[***] if the [***] of such Lonza Process is used,

 
 
(b)
£[***] if the [***] of such Lonza Process is used,

 
 
(c)
no additional payment if the [***] of such Lonza Process are being used,

 
 
provided, however, that if [***], the Licensee shall only be required to pay a
pro-rata amount corresponding [***] , and further provided that each of the
payments under this Clause 7.1 shall only be made once and the total payments
shall in no event exceed [***].

 
 
7.2
In consideration of the rights granted under Clause 2 regarding the [***], and
upon termination of the Development Agreement (i.e., in the event the Licensor
does no longer develop and manufacture the Product on behalf of the Licensee)
the Licensee shall pay to the Licensor:

 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

Execution Copy
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2

 
(a)
within [***] of the date of this TTL Agreement the sum of [***]; and

 
(b)
a royalty of [***] on a country-by-country basis of the Net Selling Price of
each Product sold in the Territory by the Licensee (or its sublicensee), such
royalty being payable for as long as the manufacture, use or sale of the Product
(or any other infringing act) is covered under a Valid Claim within the [***]
(with the exception only of Improvements assigned to Licensor under Clause 5
above); or

 
 
provided, however, that regarding [***] the following shall apply: although
[***] is not covered by a Valid Claim, the Parties have agreed to link the
duration of royalty payments to a Valid Claim, and Licensee shall pay as
follows: a royalty of [***] on a country-by-country basis of the Net Selling
Price of each Product sold in the Territory by the Licensee (or its
sublicensee), for as long as royalties under Clause 7.2 would be payable as if
the Product was covered under a Valid Claim of the patent in Schedule B hereto;
and

 
 
and that regarding [***] the following shall apply: in the event of no Valid
Claim within [***] subsisting on the Effective Date; a royalty of [***] of the
Net Selling Price of each Product sold in the Territory by the Licensee (or its
sublicensee), for a period of [***] post first commercial sale of the Product.

 
 
7.3
To the extent the Licensee requires a license to any Licensed Patents and/or
Licensed Know-How which is generated by the Licensor during the term of this TTL
Agreement, the Parties shall agree in good faith on any reasonable consideration
for such license, if any.

 
 
7.4
The Licensee shall keep true and accurate records and books of account
containing all data necessary for the calculation of royalties payable to the
Licensee under Clause 7.2 above.  Such records and books of account shall, upon
reasonable notice having been given by the Licensor (which in no event shall be
less than [***] prior notice), be open at all reasonable times during regular
business hours for inspection by independent, certified and internationally
recognized auditors selected by the Licensor and reasonably acceptable to the
Licensee.  Such independent auditors shall agree to maintain the confidentiality
of the information and materials disclosed during the audit.  Any such audit
shall be conducted during regular business hours, in a manner that does not
interfere unreasonably with the operations of the Licensee’s business and, save
for cause, not more often than once every calendar year.  Each audit shall begin
upon reasonable prior written notice to the Licensor and shall be completed as
soon as reasonably practicable.  The Licensor shall pay the costs of the
independent auditors conducting such audit, unless the results of the audit
reveal an underpayment of [***] or more by the Licensee, in which case, the
Licensee shall pay the reasonable costs of the independent auditors.  If an
audit concludes that an overpayment or underpayment has occurred during the
audited period, such payment shall be remitted by the Party responsible for such
payment to the other Party within [***] after the date such auditor’s written
report identifying the overpayment or underpayment is delivered to the Party
responsible for such payment.

 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

Execution Copy
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
 
7.5
The Licensee shall prepare a statement in respect of each calendar quarter which
shall show for the immediately preceding quarter details of the sales of Product
and the royalty due and payable to the Licensor thereon.  Such statement shall
be submitted to the Licensor within [***] after the end of the calendar quarter
to which it relates, together with a remittance for the royalties due to the
Licensor.

 

 
7.6
All sums due under this TTL Agreement:

 

 
7.6.1
shall be made in pounds sterling to the Licensor.  Payments due to the Licensor
in currencies other than pounds sterling shall first be calculated in the
relevant local currency before being calculated at the rate of exchange in
effect at the close of business on the day payment is due or made, whichever is
earlier, provided always that where payment is made after the date provided
therefore herein conversion shall be at the rate in effect at the date of
payment if this is more favourable to the Licensor.  The rate of exchange shall
be the mean value of the Pound Spot Rate in London first published in the
Financial Times on the day following the day for determining such rates;

 

 
7.6.2
are exclusive of any Value Added Tax or of any other applicable taxes, levies,
imposts, duties and fees of whatever nature imposed by or under the authority of
any government or public authority, and shall be paid by the Licensee (other
than taxes on the Licensor’s income).  The Parties agree to co-operate in all
respects reasonably necessary to take advantage of such double taxation treaties
as may be available.

 

 
7.7
In the event of any delay in effecting payment due under this TTL Agreement by
the due date, the Licensee shall pay to the Licensor interest calculated on a
daily basis on the overdue payment, from the date after such payment was due to
the date of actual payment, at a rate of [***].

 
8
PROTECTION OF THE LICENSED KNOW-HOW

 
8.1
In the event that any unlicensed activities are carried on by any Third Party
which could constitute unauthorised Disclosure or the misuse of any of the
Licensed Know-How, the Party becoming aware of such a matter shall immediately
notify the other of it, and the Licensee shall join the Licensor in taking all
steps (if any) as, in the total discretion of the Licensor, shall be desirable
for the protection of the Licensor's rights under the Licensed Know-How.  The
expenses incurred in taking such steps, and any profits or damages which may be
obtained, shall be (in the absence of any agreement to the contrary) for the
account of the Licensor.

 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

Execution Copy
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
 
8.2
Subject only to Clause 9 below, nothing in this TTL Agreement shall constitute
any representation that the Products or the use of the Licensed Know-How does
not fall within the scope of any Third Party Intellectual Property.

 
9
WARRANTIES AND INDEMNITIES

 
9.1
Each of the Parties warrants that it has full power and authority to carry out
the actions contemplated under this TTL Agreement, and that its entry into and
performance under the terms of this TTL Agreement will not infringe the rights
of any Third Party or cause it to be in breach of any obligations to a Third
Party.

 
9.2
The Licensor warrants to the Licensee that:

 
 
9.2.1
all Information, data and materials provided by it to the Licensee hereunder
will be, to the best of its knowledge, accurate and complete in all material
respects, and it is entitled to provide the same to the Licensee without
recourse to any Third Party; and

 
9.2.2
to the best of its knowledge and belief, the Information, the Licensed Know-How,
the Licensed Patents and/or the [***] do not infringe, the rights of any Third
Party, and no Third Party has threatened or, so far as it is aware, is currently
threatening proceedings in respect of such infringement, and none of its
Information, the Licensed Know-How, the Licensed Patents and/or the [***] is the
subject of any actual or, so far as it is aware, threatened challenge or
opposition or revocation proceedings; and

 
9.2.3
to the best of its knowledge and belief, the [***] if used per the instructions
provided by the Licensor is suitable for the Approved Purpose.  If during the
term of this TTL Agreement Licensor learns that the [***] is not suitable for
the Approved Purpose or causes adverse effects, the Licensor shall promptly
inform the Licensee hereof; and

 
9.2.4
to the best of its knowledge and belief, the suppliers of [***] and [***] will
be able and willing to supply such [***] to the Licensee or its sublicensee or
Third Party contract manufacturer of Licensee or sublicensee for the manufacture
of the Product for clinical and commercial supply at terms and conditions of
supply customary in the industry.

 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

Execution Copy
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
 
9.3
Each Party (“Indemnifying Party”) shall defend, indemnify and hold harmless the
other Party (“Indemnified Party”) and its directors, officers, employees and
agents and the successors and assigns of any of the foregoing at all times from
and against any Third Party claims actions, liabilities, costs and expenses
(including court costs and legal fees on a full indemnity basis) that the
Indemnified Party may suffer arising directly out of the Indemnifying Party’s
breach of this TTL Agreement, including breach of representations and
warranties, violation of applicable law, or the Indemnifying Party's negligent
or wilful act or omission.

 
9.4
With respect to liability claims or proceedings, the following shall apply; (a)
except to the extent provided in (b) below, the Licensee shall indemnify and
hold harmless the Licensor and its directors, officers, employees and agents and
the successors and assigns of any of the foregoing at all times from any against
any Third Party claims, actions, liabilities, costs and expenses (including
court costs and legal fees on a full indemnity basis) that the Indemnified Party
may suffer as a direct result of any tortious claims or proceedings of death or
bodily injury relating to the Product and this TTL Agreement, and (b) the
Licensor shall indemnify and hold harmless the Licensee and its directors,
officers, employees and agents and the successors and assigns of any of the
foregoing at all times from any against any Third Party claims, actions,
liabilities, costs and expenses (including court costs and legal fees on a full
indemnity basis) that the Indemnified Party may suffer as a direct result of any
tortious claims or proceedings of death or bodily injury relating to the Product
to the extent such claims or proceedings result from defects in the Information,
the Licensed Know-How or the Licensed Patents, or from Licensor's breach of this
TTL Agreement.

 
9.5
If an Indemnified Party intends to claim indemnification under this Clause 9, it
shall promptly notify the Indemnifying Party in writing of such alleged
liability.  The Indemnifying Party shall have the right to control the defence
thereof with counsel of its choice as long as such counsel is reasonably
acceptable to Indemnified Party; provided, however, that the Indemnified Party
shall have the right to retain its own counsel at its own expense, for any
reason, including if representation of the Indemnified Party by the counsel
retained by the Indemnifying would be inappropriate due to actual or potential
differing interests between such Indemnified Party and any the Indemnifying
Party.  The Indemnified Party, its employees and agents, shall reasonably
cooperate with the Indemnifying Party and its legal representatives in the
investigation of any liability covered by this Clause 9.  The obligations of
this Clause 9 shall not apply to amounts paid in settlement of any claim,
demand, action or other proceeding if such settlement is effected without the
consent of the Indemnifying Party, which consent shall not be withheld or
delayed unreasonably.  The failure to deliver written notice to the Indemnifying
Party within a reasonable time after the commencement of any such action, if
prejudicial to its ability to defend such action, shall relieve the Indemnifying
Party of any obligation to the Indemnified Party under this Clause 9.  It is
understood that only the Licensor and the Licensee may claim indemnity under
this Clause 9 (on its own behalf or on behalf of its indemnitees), and other
indemnitees may not directly claim indemnity hereunder.

 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

Execution Copy
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
 
9.6
Any condition or warranty other than those set forth in Clause 9.2 and/or
relating to title which might otherwise be implied or incorporated within this
TTL Agreement by reason of statute or common law or otherwise is hereby
expressly excluded.

 
9.7
IN NO EVENT (OTHER THAN WILFUL MISCONDUCT) SHALL EITHER PARTY BE LIABLE TO THE
OTHER PARTY FOR LOSS OF PROFITS, SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES ARISING OUT OF THIS TTL AGREEMENT.

 
10
DURATION AND TERMINATION

 
10.1
This TTL Agreement shall come into force on the Effective Date of this TTL
Agreement and shall, unless terminated in accordance with Clause 10.2 or 10.3
below, remain in force until the Licensee has no further need to use the
Information, the Licensed Know-How, the Licensed Patents and/or the [***].

 
10.2
The Licensee shall be entitled to terminate this TTL Agreement at any time by
giving [***] prior written notice.

 
10.3
The Licensor shall have the right to terminate this TTL Agreement immediately by
notice in writing to the Licensee:

 
 
(i)
in the event that the Licensee fails to perform or observe any of the
obligations on its part to be performed or observed under this TTL Agreement,
provided, that, in a case where the breach is remediable, such notice from the
Licensor shall also require the Licensee to remedy such breach and if the
Licensee so remedies within [***], in the event of a breach of [***], and within
[***], in the event of any other breach, of such notice being served, such
notice to terminate this TTL Agreement shall be deemed to be void and of no
effect; or

 
 
(ii)
in the event an interim order is applied for or made, or a voluntary arrangement
approved, or a petition for a bankruptcy order is presented or a bankruptcy
order is made against the Licensee, or a receiver or trustee in bankruptcy is
appointed of the Licensee's estate or a voluntary arrangement is proposed or
approved or an administration order is made, or a receiver or administrative
receiver is appointed of any of the Licensee's assets or undertaking, or a
winding-up resolution or petition is passed or presented (otherwise than for the
purposes of reconstruction or amalgamation), or any circumstances arise which
entitle the court, a creditor, the company or its directors to appoint a
receiver, administrative receiver or administrator or to present a winding-up
petition or make a winding-up order or other similar or equivalent action is
taken against or by the Licensee by reason of its insolvency or in consequence
of debt, and provided that following such proceedings the Licensee is Controlled
by companies, partnerships and/or other entities which are registered and
operating, with respect to the manufacturing of the Product, outside the
permitted territories listed in Schedule D.

 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


 
 

--------------------------------------------------------------------------------

 

Execution Copy
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2

 
10.4
Upon termination of this Agreement in accordance with Clause 10.3 (i), the
Licensee shall offer to each sublicensee and/or sub-sublicensee a direct license
agreement on substantially the same the terms and conditions as this TTL
Agreement, provided, however, that the Licensor is not required to grant such
direct licence if the sublicensee is in breach of its sublicense agreement at
the time such direct licence is to be granted.

 
10.5
In the event of expiry or termination of this TTL Agreement for any reason, and
subject to any express provisions set out elsewhere in this TTL Agreement:

 
10.5.1
all rights and licences shall cease;

 
 
10.5.2
the Licensee shall cease all exploitation of the Licensed Know-How and/or
Licensed Patents and any other know-how provided by the Licensor to the
Licensee, except insofar as the Licensed Know-How, or such other know-how,
ceases or has ceased to be confidential, unless this is or was as a consequence
of the default of the Licensee;

 
10.5.3
the Licensee shall return promptly to the Licensor all technical material in its
possession relating to the Information, the Licensed Know-How and/or the
Licensed Patents and all copies of such material to the extent that such
material remains confidential;

 
10.5.4
the Licensee shall have the right to dispose of all stocks of the Product in its
possession and all Product in the course of manufacture at the date of
termination; and

 
10.5.5
irretrievably delete any Licensed Know-How, stored on any magnetic or optical
disk or memory and all matter derived from such sources which is in its
possession or under its control.

 
10.6
The expiry or termination of this Agreement for any reason shall be without
prejudice to the provisions of this Clause 10 and to any rights of either Party
which may have accrued by, at or up to the date of such termination.

 
11
ASSIGNMENT

 
Neither Party shall assign, transfer, charge nor deal in any other manner with
this TTL Agreement or its rights under it or part of it, or purport to do any of
the same under this TTL Agreement without the prior written consent of the other
Party (which consent not to be unreasonably withheld or delayed) save that the
Parties may at any time and at its absolute discretion assign or transfer its
rights under the TTL Agreement (i) to an Affiliate; or (ii) to a Third Party
which acquires all or substantially all of the such Party's assets which are
covered under and necessary for this TTL Agreement.


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

Execution Copy
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2

 
12
SEVERANCE

 
In the event that any clause or any part of any clause in this TTL Agreement is
declared invalid or unenforceable by the judgment, decree by consent or
otherwise of a court of competent jurisdiction from whose decision no appeal is
or can be taken, all other clauses or parts of clauses contained in this TTL
Agreement shall remain in full force and effect and shall not be affected by
such finding for the term of this TTL Agreement.  The invalid or unenforceable
clause shall be replaced by a valid and enforceable clause which best meets the
commercial intent of the invalid or unenforceable clause.
 
13
NO WAIVER

 
No relaxation, forbearance, delay or indulgence by either Party in enforcing any
of the terms and conditions of this TTL Agreement or the granting of time by
either Party to the other shall prejudice, affect or restrict the rights and
powers of that Party, nor shall any waiver by either Party of any breach of this
TTL Agreement operate as a waiver of or in relation to any subsequent or any
continuing breach of it.
 
14
VARIATION

 
This TTL Agreement may only be amended by a document in writing signed by a duly
authorised officer of each Party.
 
15
FURTHER ASSURANCE

 
The Parties shall execute all further documents as may be necessary or desirable
to give full effect to the terms of this TTL Agreement and to protect the rights
of the Parties under it.
 
16
ENTIRE AGREEMENT; SURVIVAL

 
16.1
This TTL Agreement and the documents referred to in it, constitute the entire
agreement and understanding of the Parties and upon the Effective Date of this
TTL Agreement supersede any previous agreement between the Parties relating to
the subject matter of this TTL Agreement.  For the avoidance of doubt, the [***]
dated [***] shall not apply to the manufacture of the Product.

 
16.2
Each of the Parties acknowledges and agrees that, in entering into this TTL
Agreement and the documents referred to in it, it does not rely on, and shall
have no remedy in respect of, any statement, representation, warranty or
understanding (whether negligently or innocently made) of any person (whether
party to this TTL Agreement or not) other than as expressly set out in this TTL
Agreement as a warranty or representation.  The only remedy available to it for
breach of such warranties or representations shall be for breach of contract
under the terms of this TTL Agreement.  Nothing in this clause shall operate to
limit or exclude any liability for fraud.

 
16.3
The obligations of the Parties under Clauses 4 (The Licensee's Obligations), 5
(Improvements), 6 (Confidentiality), 9 (Warranties and Indemnities) and 10.4
(consequences of termination) shall survive the termination of this Agreement
for any reason.

 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

Execution Copy
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2

 
17
NOTICE

 
17.1
Any notice or other communication to be given under this TTL Agreement shall be
delivered personally or sent by facsimile transmission, or if facsimile
transmission is not available, by first class pre-paid post addressed as
follows:

 
 
(a)
If to Lonza to:
Lonza Sales AG
Muenchensteinerstrasse 38
CH-4402 Basel
Switzerland
Facsimile: +41 61 316 8329
Attention:  The Head of Legal Services
            with a copy to:
Lonza Biologics plc
228 Bath Road
Slough
Berkshire SL1 4DX
England
    Facsimile:  +44 1753 777001     For the attention of:  The Head of Legal
Services           (b) If to Micromet to:
Micromet AG
Staffelseestrasse 2
D-81477 Munich
Germany
    Facsimile: +49-89-895 277 205     For the attention of: Head of Business
Development             with a copy to:
Micromet, Inc.
6707 Democracy Boulevard
Suite 505
Bethesda, MD 20817
United States of America
    Attention: General Counsel     Facsimile: +1 240 752-1425

  
 
or to such other destination as either Party hereto may hereafter notify to the
other in accordance with the provisions of this Clause 17.

 

 
17.2
All such notices or other communications shall be deemed to have been served as
follows:

 

 
(a) 
if delivered personally, at the time of such delivery;

 
 
(b)
if sent by facsimile, upon receipt of the transmission confirmation slip showing
completion of the transmission;

 
 
(c)
if sent by first class pre-paid post, ten (10) business days (Saturdays, Sundays
and Bank or other public holidays excluded) after being placed in the post.

 
18
GOVERNING LAW, DISPUTE RESOLUTION

 
 
18.1
The construction, validity and performance of the TTL Agreement shall be
governed by the laws of Switzerland.

 
 
18.2
No failure or delay on the part of either Licensor or Licensee to exercise or
enforce any rights conferred on it by this TTL Agreement shall be construed or
operate as a waiver thereof nor shall any single or partial exercise of any
right, power or privilege or further exercise thereof operate so as to bar the
exercise or enforcement thereof at any time or times thereafter.



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


 
 

--------------------------------------------------------------------------------

 

Execution Copy
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


 
18.3
Any disputes relating to issues arising from this TTL Agreement shall, in the
absence of resolution within [***] of the dispute arising, be referred to the
CEOs of Licensee and COO of Licensor, who shall discuss the matter and attempt
to resolve it by mutual consent.  The CEOs of Licensee and COO of Licensor shall
meet once face-to-face within [***] to discuss and resolve the dispute.  If the
dispute cannot be resolved within [***], either Party may, by written notice to
the other Party, invoke the mediation procedure set out in Clause 18.4 below.



 
18.4
If a dispute arises between the Parties that the Parties cannot resolve pursuant
to Clause 18.3 above, the Parties agree to try to solve such dispute amicably by
mediation.  The Parties shall conduct a mediation procedure according to the ICC
ADR Rules of the International Chamber of Commerce (ICC) in effect on the date
of the commencement of the mediation proceedings.  The location of the mediation
proceedings will be Basel.  The number of mediators will be one (1).  The
language of the mediation proceeding will be English.  If the dispute has not
been settled pursuant to the said rules within [***] following the filing of a
request for mediation or within such other period as the Parties may agree in
writing, either Party may submit the dispute to final and binding arbitration.
 

 
18.5
Any dispute relating to the validity, performance, construction or
interpretation of this TTL Agreement, which cannot be resolved amicably between
the Parties, shall be submitted to arbitration in accordance with the ICC
Arbitration Rules of the International Chamber of Commerce.  Save in the face of
manifest error, the decision of the arbitrators shall be final and binding upon
the Parties and enforceable in any court of competent jurisdiction.  The
location of arbitration will be Basel.  The arbitration will be heard and
determined by one (1) arbitrator, who will be jointly selected by Licensor and
Licensee.  If, within [***] following the date upon which a claim is received by
the respondent, the Parties cannot agree on a single arbitrator, the arbitration
will be heard and determined by three (3) arbitrators, with one arbitrator being
appointed by each Party and the third arbitrator being selected by the two
Party-appointed arbitrators.  If either Party fails to select an arbitrator, or
if the Party-appointed arbitrators cannot agree on a third arbitrator within
[***] of the respondent receiving the claim, such arbitrator will be appointed
by the International Court of Arbitration according to the ICC Rules.  The
arbitration award that is consistent with the provisions of this TTL Agreement
that is so given will be binding upon the Parties, accompanied by a reasoned
opinion in writing (in English), and the judgment on the award may be entered in
any court having competent jurisdiction thereof.
 

 
18.6
Each Party will bear its own costs and expenses (including its attorney’s fees)
associated with any arbitration initiated under this Clause, and each Party will
bear an equal share of the arbitrators’ and administrative fees associated with
any arbitration initiated under this Clause.  The language of the arbitration
proceeding will be English.  Notwithstanding the foregoing, Parties agree that
the non-prevailing Party shall reimburse the costs of the prevailing Party.
 

 
18.7
Notwithstanding the provisions of Clause 18.5, each Party shall have the right
to seek, without proof of special damage, a preliminary, permanent injunctive or
other equitable relief in any court of competent jurisdiction as such Party
deems necessary to preserve its rights and to protect its interests.

 
19
RIGHTS OF THIRD PARTIES
      Parties intend that no term of this TTL Agreement shall be enforceable by
any Third Party, but this does not affect any right or remedy of a Third Party
which exists or is available under the laws of Switzerland.

 
This TTL Agreement has been entered into on the date stated at the beginning of
it.


Signed by
 
for and on behalf of LONZA SALES AG
     
Signed by
 
for and on behalf of LONZA SALES AG
 



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


 
 

--------------------------------------------------------------------------------

 

Execution Copy
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Signed by
 
for and on behalf of MICROMET AG
     
Signed by
 
for and on behalf of MICROMET AG
 



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


 
 

--------------------------------------------------------------------------------

 
Execution Copy
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


SCHEDULE A – LICENSED KNOW-HOW


[***]


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


 
 

--------------------------------------------------------------------------------

 

Execution Copy
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


SCHEDULE B- LICENSED PATENTS


[***]
 
[***]


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


 
 

--------------------------------------------------------------------------------

 

Execution Copy
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


SCHEDULE C – THE [***]


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


 
 

--------------------------------------------------------------------------------

 
 
Execution Copy
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
 
[***]SCHEDULE D
Territories
 
·
[***]
 
·
USA   
·
EU, EFTA and Switzerland  
·
Japan      
·
Australia  
·
New Zealand  
·
Canada



Approved Contract Manufacturing Organizations*


Contract Manufacturing Organization
(and their Affiliates in the permitted territories
listed above)
 
Company Details
[***]
 
[***]
[***]
 
[***]
[***]
 
[***]
[***]
 
[***]
[***]
 
[***]
[***]
 
[***]
[***]
 
[***]
[***]
 
[***]



* Approved CMOs shall include Affiliates of the above listed CMOs which are
registered and operate in the territories set forth above.


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

Execution Copy
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


SCHEDULE 15


Lonza Press Release


News Release


Lonza and Micromet Enter into Agreement for the Manufacture of Blinatumomab


Basel, Switzerland, 23 November 2009 – Lonza Group Ltd, a market leading custom
manufacturer of Biopharmaceuticals, announces that it has entered into an
agreement with Micromet, Inc. for the process development and manufacture of
Micromet’s blinatumomab (MT103). Micromet is a biopharmaceutical company
developing novel, proprietary antibodies for the treatment of cancer,
inflammation and autoimmune diseases.


Under the terms of the agreement, Lonza will manufacture blinatumomab for
clinical trials. In addition, Lonza will develop the commercial scale process
and will supply blinatumomab for the market if so requested by Micromet.


Blinatumomab (MT103) is a BiTE antibody for the treatment of various hematologic
cancers. Blinatomumab has achieved the primary endpoint in a phase 2 clinical
trial for the treatment of patients with acute lymphoblastic leukemia (ALL), and
has shown significant clinical activity in an ongoing phase 1 clinical trial for
the treatment of patients with non-Hodgkin's lymphoma (NHL).


About Lonza
Lonza is one of the world's leading suppliers to the pharmaceutical, healthcare
and life science industries. Its products and services span its customers’ needs
from research to final product manufacture. Lonza is the global leader in the
production and support of active pharmaceutical ingredients both chemically as
well as biotechnologically. Biopharmaceuticals are one of the key growth drivers
of the pharmaceutical and biotechnology industries. Lonza has strong
capabilities in large and small molecules, peptides, amino acids and niche
bioproducts which play an important role in the development of novel medicines
and healthcare products. Lonza is a leader in cell-based research, endotoxin
detection and cell therapy manufacturing. Lonza is also a leading provider of
value chemical and biotech ingredients to the nutrition, hygiene, preservation,
agro and personal care markets.


Lonza is headquartered in Basel, Switzerland and is listed on the SIX Swiss
Exchange. In 2008, Lonza had sales of CHF 2.937 billion. Further information can
be found at www.lonza.com.


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 


Execution Copy
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


For further Information


Lonza Group Ltd
Lonza Group Ltd
Lonza Group Ltd
Head Corporate Communications
Media Relations
Investor Relations
Michael Frizberg
Dominik Werner
Dirk Oehlers
Tel +41 61 316 8624
Tel +41 61 316 8798
Tel +41 61 316 8540
Fax +41 61 316 9624
Fax +41 61 316 9798
Fax +41 61 316 9540
michael.frizberg@lonza.com
dominik.werner@lonza.com
dirk.oehlers@lonza.com



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

Execution Copy
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


SCHEDULE 15


Micromet Press Release


PRESS RELEASE


Micromet Enters into Agreement with Lonza for the Manufacture of Blinatumomab
 
BETHESDA, MD— November 23, 2009 — Micromet, Inc. (NASDAQ: MITI), a
biopharmaceutical company developing novel, proprietary antibodies for the
treatment of cancer, inflammation and autoimmune diseases today announced that
it has entered into an agreement for the process development and manufacture of
blinatumomab (MT103) with Lonza AG, a market leading custom manufacturer of
antibodies and other biologics.
 
Under the terms of the agreement, Lonza will manufacture blinatumomab for
clinical trials. In addition, Lonza will develop the commercial scale process
and will supply blinatumomab for the market if so requested by Micromet.
 
Blinatumomab (MT103) is a BiTE antibody for the treatment of various hematologic
cancers. Blinatomumab has achieved the primary endpoint in a phase 2 clinical
trial for the treatment of patients with acute lymphoblastic leukemia (ALL), and
has shown significant clinical activity in an ongoing phase 1 clinical trial for
the treatment of patients with non-Hodgkin's lymphoma (NHL). Micromet controls
the worldwide rights to develop and commercialize blinatumomab after it
reacquired MedImmune’s remaining rights to this product candidate on November 4,
2009.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

Execution Copy
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


About BiTE Antibodies


BiTE® antibodies are designed to direct the body's cytotoxic, or
cell-destroying, T cells against tumor cells, and represent a new therapeutic
approach to cancer therapy. Typically, antibodies cannot engage T cells because
T cells lack the appropriate receptors for binding antibodies. BiTE antibodies
have been shown to bind T cells to tumor cells, ultimately inducing a
self-destruction process in the tumor cells referred to as apoptosis, or
programmed cell death. In the presence of BiTE antibodies, T cells have been
demonstrated to serially eliminate tumor cells, which explains the activity of
BiTE antibodies at very low concentrations. Through the killing process, T cells
start to proliferate, which leads to an increased number of T cells at the site
of attack.


About Micromet, Inc.


Micromet, Inc. is a biopharmaceutical company developing novel, proprietary
antibodies for the treatment of cancer, inflammation and autoimmune diseases.
Its product development pipeline includes novel antibodies generated with its
proprietary BiTE® antibody platform, as well as conventional monoclonal
antibodies. Two of Micromet’s BiTE antibodies and three of its conventional
antibodies are currently in clinical trials.  Micromet's preclinical product
pipeline includes several novel BiTE antibodies generated with its proprietary
BiTE antibody platform technology.  Micromet’s collaboration partners include
sanofi-aventis, Bayer Schering Pharma, Nycomed, Merck Serono, and MedImmune.


Forward-Looking Statements


This release contains certain forward-looking statements that involve risks and
uncertainties that could cause actual results to be materially different from
historical results or from any future results expressed or implied by such
forward-looking statements. These forward-looking statements include statements
regarding the manufacture of blinatumomab for clinical trials and the
development of a commercial manufacturing process for this product candidate.
You are urged to consider statements that include the words "ongoing," "may,"
"will," "believes," "potential," "expects," "plans," "anticipates," "intends,"
or the negative of those words or other similar words to be uncertain and
forward-looking. Factors that may cause actual results to differ materially from
any future results expressed or implied by any forward-looking statements
include the risk that the manufacturing process for blinatumomab cannot be
successfully established at Lonza AG, that blinatumomab does not demonstrate
safety and/or efficacy in future clinical trials, or that we will not obtain
approval to market blinatumomab, and the risks associated with reliance on
outside financing to meet capital requirements. These factors and others are
more fully discussed in Micromet's Quarterly Report on Form 10-Q for the fiscal
quarter ended September 30, 2009, filed with the SEC on November 6, 2009, as
well as other filings by the company with the SEC.


# # #


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

Execution Copy
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Contact Information


US Media:
European Media:
Andrea tenBroek/Chris Stamm
Ludger Wess
(781)-684-0770
+49 (40) 8816 5964
micromet@schwartz-pr.com
ludger@akampion.com
   
US Investors:
European Investors:
Susan Noonan
Ines-Regina Buth
(212) 966-3650
+49 (30) 2363 2768
susan@sanoonan.com
ines@akampion.com



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 